$150,000,000

AMENDED AND RESTATED CREDIT AGREEMENT
among
SPACE SYSTEMS/LORAL, INC.,
as Borrower,
The Several Lenders from Time to Time Parties Hereto,
CREDIT SUISSE SECURITIES (USA) LLC,
as Documentation Agent,
ING BANK N.V.,
as Syndication Agent,
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
Dated as of December 20, 2010

J.P. MORGAN SECURITIES LLC and CREDIT SUISSE SECURITIES (USA) LLC,
as Joint Lead Arrangers and Joint Bookrunners
TABLE OF CONTENTS

Page



    SECTION 1.    DEFINITIONS

Defined Terms
Other Definitional Provisions



    SECTION 2.    AMOUNT AND TERMS OF COMMITMENTS

Revolving Commitments
Procedure for Revolving Loan Borrowing
Swingline Commitment
Procedure for Swingline Borrowing; Refunding of Swingline Loans
Commitment Fees, etc.
Termination or Reduction of Revolving Commitments
Optional Prepayments
Mandatory Prepayments
Conversion and Continuation Options
Limitations on Eurodollar Tranches
Interest Rates and Payment Dates
Computation of Interest and Fees
Inability to Determine Interest Rate
Pro Rata Treatment and Payments
Requirements of Law
Taxes
Indemnity
Change of Lending Office
Replacement of Lenders
Revolving Credit Commitment Increases
Defaulting Lenders



    SECTION 3.    LETTERS OF CREDIT

L/C Commitment
Procedure for Issuance of Letter of Credit
Fees and Other Charges
L/C Participations
Reimbursement Obligation of the Borrower
Obligations Absolute
Letter of Credit Payments
Applications



    SECTION 4.    REPRESENTATIONS AND WARRANTIES

Financial Condition
No Change
Existence; Compliance with Law
Power; Authorization; Enforceable Obligations
No Legal Bar
Litigation
No Default
Ownership of Property; Liens
Intellectual Property
Taxes
Federal Regulations
Labor Matters
ERISA
Investment Company Act; Other Regulations
Subsidiaries
Use of Proceeds
Environmental Matters
Accuracy of Information, etc.
Security Documents
Solvency
Regulation H
Senior Indebtedness



    SECTION 5.    CONDITIONS PRECEDENT

Conditions to Amendment and Restatement
Conditions to Each Extension of Credit



    SECTION 6.    AFFIRMATIVE COVENANTS

Financial Statements
Certificates; Other Information
Payment of Obligations
Maintenance of Existence; Compliance
Maintenance of Property; Insurance
Inspection of Property; Books and Records; Discussions
Notices
Environmental Laws
Additional Collateral, etc.
Reporting Requirements



    SECTION 7.    NEGATIVE COVENANTS

Financial Condition Covenants
Indebtedness
Liens
Fundamental Changes
Disposition of Property
Restricted Payments
Capital Expenditures
Investments
Optional Payments and Modifications of Certain Debt Instruments
Transactions with Affiliates
Sales and Leasebacks
Swap Agreements
Negative Pledge Clauses
Clauses Restricting Subsidiary Distributions
Lines of Business
Changes in Fiscal Periods



    SECTION 8.    EVENTS OF DEFAULT

Events of Default
Borrower’s Right to Cure



    SECTION 9.    THE AGENTS

Appointment
Delegation of Duties
Exculpatory Provisions
Reliance by Administrative Agent
Notice of Default
Non-Reliance on Agents and Other Lenders
Indemnification
Agent in Its Individual Capacity
Successor Administrative Agent
Documentation Agent and Syndication Agent



    SECTION 10.    MISCELLANEOUS

Amendments and Waivers
Notices
No Waiver; Cumulative Remedies
Survival of Representations and Warranties
Payment of Expenses and Taxes
Successors and Assigns; Participations and Assignments
Adjustments; Set-off
Counterparts
Severability
Integration
GOVERNING LAW
Submission To Jurisdiction; Waivers
Acknowledgements
Releases of Guarantees and Liens
Confidentiality
WAIVERS OF JURY TRIAL

      SCHEDULES:   1.1A
1.1B
1.1C
3.1(c)
4.4
4.13
4.15
4.19(a)
4.19(b)
7.2(d)  
Commitments
Real Property
Vendor Financing
Existing Letters of Credit
Consents, Authorizations, Filings and Notices
Reportable Events
Subsidiaries
UCC Filing Jurisdictions
Mortgage Filing Jurisdictions
Existing Indebtedness

      7.2(k) Prohibited Sale and Leaseback Transactions 7.3(f)
7.3(p)
7.8
7.10  
Existing Liens
Title Report Liens
Investments
Affiliate Transactions
EXHIBITS:  


  A
B
C
D
E
F
G-1
G-2
G-3
H
I-1  
Form of Reaffirmation Agreement
[Reserved]
Form of Compliance Certificate
Form of Closing Certificate
[Reserved]
Form of Assignment and Assumption
Form of Legal Opinion of Willkie Farr & Gallagher LLP
Form of Legal Opinion of John Rakow, Esq.
Form of Legal Opinion of Real Estate Law Group, LLP
Forms of Exemption Certificate
Form of New Lender Supplement

I-2 Form of Commitment Increase SupplementAMENDED AND RESTATED CREDIT AGREEMENT
(this “Agreement”), dated as of December 20, 2010, among SPACE SYSTEMS/LORAL,
INC., a Delaware corporation (the “Borrower”), the several banks and other
financial institutions or entities from time to time parties to this Agreement
(the “Lenders”), CREDIT SUISSE SECURITIES (USA) LLC, as documentation agent (in
such capacity, the “Documentation Agent”), ING BANK N.V., as syndication agent
(in such capacity, the “Syndication Agent”), and JPMORGAN CHASE BANK, N.A., as
administrative agent.

W I T N E S S E T H:

WHEREAS, the Borrower entered into that certain Credit Agreement, dated as of
October 16, 2008 (the “Existing Credit Agreement”), by and among the Borrower,
the several banks and other financial institutions or entities from time to time
parties thereto (the “Existing Lenders”) and JP Morgan Chase Bank, N.A., as
administrative agent for the Existing Lenders;

WHEREAS, the parties to the Existing Credit Agreement wish to amend and restate
the Existing Credit Agreement in its entirety pursuant to this Agreement; and

WHEREAS, it is the intent of the parties hereto, and the parties hereto agree,
that this Agreement shall not constitute a novation of the obligations and
liabilities existing under the Existing Credit Agreement or evidence repayment
of any of such obligations or liabilities (other than as specifically set forth
herein).

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree that the Existing Credit Agreement is
hereby amended and restated in its entirety as follows:

SECTION 1.    DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greater of (a) the Prime Rate in effect on such day,
(b) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1% and
(c) the Eurodollar Rate that would be calculated as of such day (or, if such day
is not a Business Day, as of the next preceding Business Day) in respect of a
proposed Eurodollar Loan with an Interest Period of one month plus 1%. Any
change in the ABR due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective as of the opening of business on the effective
day of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

“Administrative Agent”: JPMorgan Chase Bank, N.A., together with its affiliates,
as the arranger of the Commitments and as the administrative agent for the
Lenders under this Agreement and the other Credit Documents, together with any
of its successors.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 15% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

“Agents”: the collective reference to the Syndication Agent, the Documentation
Agent and the Administrative Agent.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the amount of such Lender’s Revolving Commitment then in effect or, if the
Revolving Commitments have been terminated, the amount of such Lender’s
Revolving Extensions of Credit then outstanding.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: as defined in the preamble hereto.

“Applicable Margin”: for each Type of Loan, the rate per annum set forth under
the relevant column heading below:

         
 
  ABR Loans   Eurodollar Loans
 
       
Revolving Loans and
Swingline Loans
 
2.75%  
3.75%

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.

“Approved Fund”: as defined in Section 10.6(b).

“Apstar Transponder Lease”: the lease resulting from the ChinaSat Transponder
Agreement dated as of November 21, 2005 between the Borrower and Loral Skynet
Corporation.

“Asset Sale”: any Disposition of property or series of related Dispositions of
property (excluding any such Disposition permitted by clause (a), (b), (c), (d),
(e), (f) and (h) of Section 7.5) that yields gross proceeds to any Group Member
(valued at the initial principal amount thereof in the case of non-cash proceeds
consisting of notes or other debt securities and valued at fair market value in
the case of other non-cash proceeds) in excess of $1,000,000.

“Asset Sale Excess Proceeds”: as defined in Section 2.8(b).

“Assignee”: as defined in Section 10.6(b).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit F.

“Attributable Debt”: as to any particular lease relating to a Sale and Leaseback
Transaction, the total amount of rent (discounted from the respective due dates
thereof at the interest rate implicit in such lease) required to be paid by the
lessee under such lease during the remaining term thereof. The amount of rent
required to be paid under any such lease for any such period shall be (a) the
total amount of the rent payable by the lessee with respect to such period after
excluding amounts required to be paid on account of maintenance and repairs,
insurance, taxes, assessments, utilities, operating and labor costs and similar
charges plus (b) without duplication, any guaranteed residual value in respect
of such lease to the extent such guarantee would be included in indebtedness in
accordance with GAAP.

“Available Liquidity”: at any date, the sum of the Unrestricted Cash and Cash
Equivalents of the Borrower and its Subsidiaries at such date, plus the lesser
of (a) the Available Revolving Commitments and (b) the maximum amount that could
then be borrowed under the Available Revolving Commitments after giving effect
to which the Borrower would be in pro forma compliance with Section 7.1(a).

“Available Revolving Commitment”: as to any Lender at any time, an amount equal
to the excess, if any, of (a) such Lender’s Revolving Commitment then in effect
over (b) such Lender’s Revolving Extensions of Credit then outstanding;
provided, that in calculating any Lender’s Revolving Extensions of Credit for
the purpose of determining such Lender’s Available Revolving Commitment pursuant
to Section 2.5(a), the aggregate principal amount of Swingline Loans then
outstanding shall be deemed to be zero.

“Bankruptcy Event”: with respect to any Person, such Person or its direct or
indirect parent becomes the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person or its direct or indirect parent.

“Benefited Lender”: as defined in Section 10.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble hereto.

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Business”: the business operated by the Borrower and its Subsidiaries described
in the Lender Presentation, as such business may be expanded in accordance with
Section 7.15.

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City or California are authorized or required by
law to close, provided, that with respect to notices and determinations in
connection with, and payments of principal and interest on, Eurodollar Loans,
such day is also a day for trading by and between banks in Dollar deposits in
the interbank eurodollar market.

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of a corporate
issuer rated at least A-1 by Standard & Poor’s Ratings Services (“S&P”) or P-1
by Moody’s Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating
by a nationally recognized rating agency, if both of the two named rating
agencies cease publishing ratings of commercial paper issuers generally, and
maturing within six months from the date of acquisition; (d) repurchase
obligations of any Lender or of any commercial bank satisfying the requirements
of clause (b) of this definition, having a term of not more than 30 days, with
respect to securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000. “Cash Equivalents” shall not include any auction rate
securities.

“Closing Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied, which date is December 20, 2010.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

“Commitment”: as to any Lender, the Revolving Commitment of such Lender.

“Commitment Fee Rate”: 0.750% per annum.

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

“Competing Person”: any Person who is actually engaged in direct competition
with the Borrower or its Subsidiaries in the Business or who is an Affiliate of
any such Person (excluding any such Affiliate which is a life insurance company
or bank and any wholly owned subsidiaries of such Person, provided that such
Affiliate is not actually engaged in direct competition with the Borrower or its
Subsidiaries in the Business).

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit C.

“Consolidated EBITDA”: for any period, the Consolidated Net Income of the
Borrower and its Subsidiaries for such period plus, without duplication and to
the extent reflected as a charge in the consolidated income statement of the
Borrower and its Subsidiaries for such period, the sum of (a) income tax expense
(in accordance with GAAP as reflected on the Borrower’s consolidated statement
of operations), (b) interest expense (in accordance with GAAP as reflected on
the Borrower’s consolidated statement of operations) (c) depreciation and
amortization (including stock based compensation) expense, (d) losses on foreign
exchange contracts (in accordance with GAAP as reflected on the Borrower’s
consolidated statement of operations) , (e) expenses set forth opposite the
caption “Other income (expense)” (or like caption) on such consolidated
statement of operations provided that the cash portion thereof shall not exceed
$10,000,000, (f) equity in net losses of affiliates of the Borrower,
(g) minority interests in earnings of Subsidiaries of the Borrower, (h) total
corporate overhead expenses of Loral charged to the Borrower to the extent not
paid in cash by the Borrower, (i) the initial forward loss recognition on
satellite purchase agreements awarded to the Borrower and its Subsidiaries after
December 31, 2010 in an amount for any one satellite construction contract not
to exceed the contribution margin therefor (as determined by the Borrower in
accordance with its practices in effect on the date hereof) and in an aggregate
amount for any period of four consecutive fiscal quarters not to exceed
$15,000,000 and (j) any “extraordinary losses” as such term is defined in
accordance with GAAP and minus, without duplication and to the extent included
in arriving at Consolidated Net Income for such period, the sum of the following
amounts (a) the amortization of the initial forward loss recognition on
satellite purchase agreements described in clause (i) above amortized over the
life of the original planned construction period calculated on a percentage of
completion basis without change for schedule changes over the life of the
satellite purchase agreement, (b) interest income in accordance with GAAP as
reflected on the Borrower’s consolidated statement of operations (other than any
such interest income in respect of Orbital Receivables), (c) gains on foreign
exchange contracts (in accordance with GAAP as reflected on the Borrower’s
consolidated statement of operations), (d) income set forth opposite the caption
“Other income (expense)” (or like caption) on such statement of operations
provided that the cash portion thereof shall not exceed $10,000,000, (e) equity
in net gains of affiliates of the Borrower, (f) minority interests in losses of
Subsidiaries of the Borrower, (g) losses from sales (whether or not “true
sales”) of Vendor Financing Receivables or Orbital Receivables for less than
book value and (h) any “extraordinary gains” as such term is defined in
accordance with GAAP.

“Consolidated Interest Coverage Ratio”: for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

“Consolidated Interest Expense”: for any period, total interest expense, to be
paid currently in cash (including that attributable to Capital Lease
Obligations) of the Borrower and its Subsidiaries accrued in such period with
respect to all outstanding Indebtedness of the Borrower and its Subsidiaries
(including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Swap Agreements in respect of interest rates to the extent such net costs
are allocable to such period in accordance with GAAP), provided that if the
Orbital Receivables Preferred Stock Election is made, dividends on the Orbital
Receivables Preferred Stock permitted under Section 7.6(i) shall be included as
interest expense for purposes of calculating the Consolidated Interest Coverage
Ratio.

“Consolidated Leverage Ratio”: as at any day, the ratio of (a) Consolidated
Total Debt on such day to (b) Consolidated EBITDA for the four fiscal quarter
period ended on such day or, if not ended on such day, the most recently ended
four fiscal quarter period prior to such day.

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Borrower and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP and before the payment of dividends; provided that there
shall be excluded (a) the income (or deficit) of any Person accrued prior to the
date it becomes a Subsidiary of the Borrower or is merged into or consolidated
with the Borrower or any of its Subsidiaries, (b) the income (or deficit) of any
Person (other than a Subsidiary of the Borrower) in which the Borrower or any of
its Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary of the Borrower to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any Contractual Obligation (other than under any
Credit Documents) or Requirement of Law applicable to such Subsidiary.

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP and after taking into account any
Indebtedness to be incurred, paid or prepaid on such date.

“Continuing Directors”: (i) as used in clause (i) of Section 8.1(n), the
directors of Loral on the Closing Date, and each other director, if, in each
case, such other director’s nomination for election to the board of directors of
Loral is recommended by at least 66 2/3% of the then Continuing Directors in his
or her election by the shareholders of Loral, (ii) as used in clause (ii) of
Section 8.1(n), the directors of Holdings on the Closing Date, and each other
director, if, in each case, such other director’s nomination for election to the
board of directors of Holdings is recommended by at least 66 2/3% of the then
Continuing Directors in his or her election by the shareholders of Holdings, and
(iii) as used in clause (iii) of Section 8.1(n), the directors of the Borrower
on the Closing Date, and each other director, if, in each case, such other
director’s nomination for election to the board of directors of the Borrower is
recommended by at least 66 2/3% of the then Continuing Directors in his or her
election by the shareholders of the Borrower.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Credit Documents”: this Agreement, the Security Documents, the Notes and any
amendment, waiver, supplement or other modification to any of the foregoing.

“Credit Party”: the Administrative Agent, the Issuing Lender, the Swingline
Lender or any other Lender.

“Default”: any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: any Lender that (a) has failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or Swingline
Loans or (iii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing
that it does not intend or expect to comply with any of its funding or payment
obligations under this Agreement (unless such writing indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a Loan cannot be satisfied), (c) has failed, within three Business
Days after request by a Credit Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.

“Disposition”: with respect to any property, any sale, lease (other than the
Apstar Transponder Lease), Sale and Leaseback Transaction, assignment,
conveyance, transfer or other disposition thereof. The terms “Dispose” and
“Disposed of” shall have correlative meanings.

“Documentation Agent”: as defined in the preamble hereto.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on the Reuters
Screen LIBOR01 Page as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period. In the event that such rate does not
appear on such page (or otherwise on such screen), the “Eurodollar Base Rate”
shall be determined by reference to such other comparable publicly available
service for displaying eurodollar rates as may be selected by the Administrative
Agent or, in the absence of such availability, by reference to the rate at which
the Administrative Agent is offered Dollar deposits at or about 11:00 A.M., New
York City time, two Business Days prior to the beginning of such Interest Period
in the interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:

  Eurodollar Base Rate
1.00 — Eurocurrency Reserve Requirements

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under the
Revolving Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

“Event of Default”: any of the events specified in Section 8.1, provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Existing Credit Agreement”: as defined in the recitals hereto.

“Existing Letters of Credit”: each letter of credit previously issued pursuant
to the Existing Credit Agreement that (a) is outstanding on the Closing Date and
(b) is listed on Schedule 3.1(c).

“Existing Satellite-Related Business”: as defined in Section 7.8(k).

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement, and any rules, regulations or official interpretations thereof.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

“Fee Payment Date”: (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Revolving
Commitment Period.

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1. In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent agree to enter
into negotiations in order to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC or the International Accounting Standards Board.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Group Members”: the collective reference to the Borrower and its Subsidiaries.

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement,
dated as of October 16, 2008, made by the Borrower and each Guarantor in favor
of the Administrative Agent for the benefit of the Lenders.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor
other than at fair market value, (ii) to advance or supply funds (1) for the
purchase or payment of any such primary obligation or (2) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
securities or services other than at fair market value primarily for the purpose
of assuring the owner of any such primary obligation of the ability of the
primary obligor to make payment of such primary obligation or (iv) otherwise to
assure or hold harmless the owner of any such primary obligation against loss in
respect thereof; provided, however, that the term Guarantee Obligation shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business. The amount of any Guarantee Obligation of any guaranteeing
person shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

“Guarantors”: each of the Borrower’s direct and indirect, existing and future,
wholly-owned Subsidiaries other than any Foreign Subsidiary.

“Holdings”: Loral Space & Communications Holdings Corporation; provided that,
from and after such time as Loral Space & Communications Holdings Corporation
contributes all of the capital stock of the Borrower to SS/L Holdings or any
other entity which at the time is a wholly owned Subsidiary of Loral Space &
Communications Holdings Corporation, “Holdings” shall mean SS/L Holdings or such
other entity.

“Immaterial Subsidiary”: International Space Technology, Inc. and each
Subsidiary of the Borrower designated as such by the Borrower in
Section 6.2(b)(iii)(3): (i) that owns or otherwise holds no proprietary
Intellectual Property, (ii) that has assets with an aggregate value not
exceeding $5,000,000 and (iii) that when taken together with all other
Immaterial Subsidiaries, has assets with an aggregate value not exceeding
$50,000,000.

“Increase Effective Date”: the date on which the Administrative Agent shall have
received a Revolving Commitment Increase Notice and all conditions precedent to
the effectiveness of any such Revolving Commitment increase set forth in
Section 2.20 shall have been satisfied.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables and other liabilities arising as a result of progress payments,
milestones, customer advances, warranty provisions or similar arrangements
related to contracts incurred in the ordinary course of such Person’s business),
(c) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), but excluding such liabilities arising as a result of
progress payments, milestones, customer advances, warranty provisions or similar
arrangements related to contracts incurred in the ordinary course of business,
(e) all Capital Lease Obligations of such Person, (f) all reimbursement
obligations of such Person as an account party or applicant under or in respect
of acceptances, letters of credit, surety bonds or similar arrangements that are
not paid within two Business Days of the date such obligations are incurred,
(g) all obligations of such Person, contingent or otherwise, in respect of
Dispositions by such Person of Orbital Receivables or Vendor Financing
Receivables that may not be accounted for as “true sales” in accordance with
GAAP, (h) the liquidation value of all mandatorily redeemable preferred Capital
Stock of such Person, (i) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (h) above, (j) all
obligations of the kind referred to in clauses (a) through (i) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation, and (k) for the purposes of
Section 8.1(f) only, all obligations of such Person in respect of Swap
Agreements; provided that, notwithstanding anything in this Agreement to the
contrary, Orbital Receivables Preferred Stock shall not be deemed to be
“Indebtedness”. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, all copyrights and works of authorship, copyright licenses, patents,
patent licenses, trademarks, trademark licenses, domain names, technology,
know-how and processes, and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.

“Interest Payment Date”: (a) as to any ABR Loan (other than any Swingline Loan),
the last day of each March, June, September and December (or, if an Event of
Default is in existence, the last day of each calendar month) to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period, (d) as to any Loan (other than any Revolving Loan that is an
ABR Loan and any Swingline Loan), the date of any repayment or prepayment made
in respect thereof and (e) as to any Swingline Loan, the day that such Loan is
required to be repaid.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
later than 11:00 A.M., New York City time, on the date that is three Business
Days prior to the last day of the then current Interest Period with respect
thereto; provided that, all of the foregoing provisions relating to Interest
Periods are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) the Borrower may not select an Interest Period that would extend beyond the
Revolving Termination Date;

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

(iv) the Borrower shall select Interest Periods so as not to require a payment
or prepayment of any Eurodollar Loan during an Interest Period for such Loan.

“Investments”: as defined in Section 7.8.

“IPO/Spin-off Transaction”: (a) a bona fide underwritten initial public offering
of voting common equity interests of the Borrower as a direct result of which
such common equity interests are listed on a national securities exchange, (b) a
bona fide underwritten initial public offering of voting common equity interests
of Holdings as a direct result of which such common equity interests are listed
on a national securities exchange, or (c) a “spin-off” transaction whereby all
the common equity interests in the Borrower or Holdings are distributed by way
of a dividend to Loral and are subsequently “spun-off” to the holders of equity
interests in Loral, pursuant to which the Borrower ceases to be a Subsidiary of
Loral and the Borrower or Holdings, as applicable, becomes a public company.

“Issuing Lender”: each of JPMorgan Chase Bank, N.A. and any other Lender
approved by the Administrative Agent and the Borrower that has agreed in its
sole discretion to act as an “Issuing Lender” hereunder, or any of their
respective affiliates, in each case in its capacity as issuer of any Letter of
Credit. Each reference herein to “the Issuing Lender” shall be deemed to be a
reference to the relevant Issuing Lender.

“L/C Commitment”: $50,000,000.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.

“L/C Participants”: the collective reference to all the Lenders other than the
Issuing Lender.

“Lenders”: as defined in the preamble hereto.

“Lender Presentation”: the Lender Presentation dated November 18, 2010 and
furnished to certain Lenders.

“Letters of Credit”: as defined in Section 3.1(a).

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

“Loan”: any loan made by any Lender pursuant to this Agreement.

“Loan Party”: each Group Member that is a party to a Credit Document.

“Loral”: Loral Space & Communications Inc., a Delaware corporation.

“Material Adverse Effect”: a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any of the other Credit Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder; provided, however,
that no development or event under any satellite purchase agreement awarded to
the Borrower or any of its Subsidiaries shall be deemed to have or be reasonably
expected to have a Material Adverse Effect unless and until a written notice of
termination shall be delivered to the Borrower or such Subsidiary, as the case
may be, in accordance with the provisions of such satellite contact after the
occurrence of any “event of default” (or similar concept) under, and within the
meaning of, such satellite contact.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

“Material Subsidiary”: each Subsidiary of the Borrower that is not an Immaterial
Subsidiary.

“Mortgaged Properties”: the real properties listed under the heading “Mortgaged
Properties” on Schedule 1.1B, as to which the Administrative Agent for the
benefit of the Lenders shall be granted a Lien pursuant to the Mortgages.

“Mortgages”: each of the mortgages and deeds of trust made by any Loan Party in
favor of, or for the benefit of, the Administrative Agent for the benefit of the
Lenders, in form and substance reasonably satisfactory to the Administrative
Agent and substantially in the form of the deed of trust which currently
encumbers the real property owned by the Borrower located in California (with
such changes thereto as shall be advisable under the law of the jurisdiction in
which such mortgage or deed of trust is to be recorded).

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of attorneys’ fees, accountants’
fees, investment banking fees, amounts required to be applied to the repayment
of Indebtedness secured by a Lien expressly permitted hereunder on any asset
that is the subject of such Asset Sale or Recovery Event (other than any Lien
pursuant to a Security Document) or paid to a customer of the Borrower or a
Subsidiary pursuant to a Contractual Obligation in existence prior to the date
of any such Recovery Event and other customary fees and expenses actually
incurred in connection therewith and net of taxes paid or reasonably estimated
to be payable as a result thereof (after taking into account any available tax
credits or deductions and any tax sharing arrangements) and (b) in connection
with any issuance or sale of Capital Stock or any incurrence of Indebtedness,
the cash proceeds received from such issuance or incurrence, net of attorneys’
fees, investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.

“New Lender”: as defined in Section 2.20(b).

“Non-Excluded Taxes”: as defined in Section 2.16(a).

“Non-U.S. Lender”: as defined in Section 2.16(d).

“Notes”: the collective reference to any promissory note evidencing Loans.

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to the Administrative Agent or to any Lender (or, in
the case of Specified Swap Agreements and Specified Cash Management Agreements,
any affiliate of any Lender), whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Credit
Documents, the Letters of Credit, any Specified Swap Agreement, any Specified
Cash Management Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
documented fees, charges and disbursements of counsel to the Administrative
Agent or to any Lender that are required to be paid by the Borrower pursuant
hereto) or otherwise.

“Orbital Receivables”: satellite orbital incentive payments payable to the
Borrower or any of its Subsidiaries under satellite purchase agreements and any
other contingent payments related to satellite construction projects.

“Orbital Receivables Preferred Stock”: shares of preferred stock issued by the
Borrower which entitle the holder thereof to receive dividends or other
distributions in the form of cash payments, the amount of which payments are
determined by reference to and shall not exceed certain specified Orbital
Receivables paid to the Borrower and/or its Subsidiaries after deduction for any
tax obligations owed by the Borrower or its Subsidiaries, as the case may be, in
respect of the interest portion of such Orbital Receivables.

“Orbital Receivables Preferred Stock Election”: an election made by the Borrower
to provide for the issuance, by way of a dividend to its shareholders or holders
of equity interests in Loral, of the Orbital Receivables Preferred Stock at any
time during the Revolving Commitment Period; provided that the Borrower may not
make such election if it elects to pay dividends pursuant to Section 7.6(f).

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Credit Documents.

“Participant”: as defined in Section 10.6(c).

“Participant Register”: as defined in Section 10.6(c).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Permitted Sale and Leaseback Transaction”: any Sale and Leaseback Transaction
(subject to the Special Transactions Limit) other than a Sale and Leaseback
Transaction of any of the manufacturing facilities listed on Schedule 7.2(k) or
any manufacturing facilities used in connection with the Business acquired by
any Group Member during the Revolving Commitment Period.

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate”: the rate of interest per annum publicly announced from time to
time by the Administrative Agent as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by the Administrative Agent in connection with extensions of
credit to debtors).

“Projections”: as defined in Section 6.2(c).

“Properties”: as defined in Section 4.17(a).

“Reaffirmation Agreement”: as defined in Section 5.1(a).

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.

“Refunded Swingline Loans”: as defined in Section 2.4.

“Register”: as defined in Section 10.6(b).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that the Borrower (directly or indirectly through a Subsidiary) has, or
intends and expects within 120 days of the date of an Asset Sale or Recovery
Event, to use all or a specified portion of the Net Cash Proceeds of such Asset
Sale or Recovery Event to acquire or repair assets useful in its business.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28,         .29, .30, .31, .32, .34 or .35 of PBGC Reg.
§ 4043.

“Required Lenders”: at any time, the holders of 50% or more of the Total
Revolving Commitments then in effect or, if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer”: the chief executive officer, president, general counsel,
treasurer or chief financial officer of the Borrower or Loral, but in any event,
with respect to financial matters, the chief financial officer or treasurer of
the Borrower or Loral, provided following the IPO/Spin-off Transaction
“Responsible Officer” shall only refer to officers of the Borrower.

“Restricted Payments”: as defined in Section 7.6.

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Swingline Loans and Letters of Credit
in an aggregate principal and/or face amount not to exceed the amount set forth
under the heading “Revolving Commitment” opposite such Lender’s name on
Schedule 1.1A or in the Assignment and Assumption pursuant to which such Lender
became a party hereto, as the same may be changed from time to time pursuant to
the terms hereof (including any increase in the Revolving Commitments pursuant
to Section 2.20). The original amount of the Total Revolving Commitments is up
to $150,000,000.

“Revolving Commitment Increase Amount”: as defined in Section 2.20(a).

“Revolving Commitment Increase Notice”: as defined in Section 2.20(a).

“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.

“Revolving Extensions of Credit”: as to any Lender at any time, an amount equal
to the sum of (a) the aggregate principal amount of all Revolving Loans held by
such Lender then outstanding, (b) such Lender’s Revolving Percentage of the L/C
Obligations then outstanding and (c) such Lender’s Revolving Percentage of the
aggregate principal amount of Swingline Loans then outstanding.

“Revolving Facility”: the Revolving Commitments and the extensions of credit
made thereunder. 

“Revolving Loans”: as defined in Section 2.1(a).

“Revolving Percentage”: as to any Lender at any time, the percentage which such
Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding, provided that, in the event that
the Revolving Loans are paid in full prior to the reduction to zero of the Total
Revolving Extensions of Credit, the Revolving Percentages shall be determined in
a manner designed to ensure that the other outstanding Revolving Extensions of
Credit shall be held by the Lenders on a comparable basis.

“Revolving Termination Date”: January 24, 2014.

“Sale and Leaseback Transaction”: any arrangement, directly or indirectly,
whereby the Borrower or any of its Subsidiaries shall sell or transfer any real
property, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Reaffirmation Agreement, the Mortgages and all other security
documents hereafter delivered to the Administrative Agent granting a Lien on any
property of any Person to secure the obligations and liabilities of any Loan
Party under any Credit Documents.

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

“Special Transactions Limit”: as it applies to (a) Sale and Leaseback
Transactions, (b) the issuance of Orbital Receivables Preferred Stock (if the
Orbital Receivables Preferred Stock Election is made), and (c) the sale of
Orbital Receivables (if the Orbital Receivables Preferred Stock Election is not
made), respectively, a limit such that:

(i) the aggregate Attributable Debt in respect of all Sale and Leaseback
Transactions shall not exceed $50,000,000 in the aggregate during the Revolving
Commitment Period;

(ii) the aggregate liquidation preference of all Orbital Receivables Preferred
Stock issued by the Borrower shall not exceed $250,000,000 in the aggregate
during the Revolving Commitment Period; and

(iii) the Net Cash Proceeds received from the sale of Orbital Receivables
permitted under Section 7.5(g) (including in transactions giving rise to
Indebtedness permitted under Section 7.2(g)), shall not exceed $150,000,000 in
the aggregate during the Revolving Commitment Period, reduced dollar-for-dollar
by any portion of the limit of $50,000,000 utilized pursuant to clause (i) above
for Sale and Leaseback Transactions;

provided that for the avoidance of doubt, the Borrower may either issue Orbital
Receivables Preferred Stock (in which case the limit set forth in clause
(ii) above shall apply) or sell Orbital Receivables (in which case the limit set
forth in clause (iii) above shall apply), but not both.

“Specified Cash Management Agreement”: any agreement providing for treasury,
depositary or cash management services, including in connection with any
automated clearing house transfers of funds or any similar transactions between
the Borrower or any Guarantor and any Lender or affiliate thereof.

“Specified Equity Contribution”: as defined in Section 8.2.

“Specified Swap Agreement”: any Swap Agreement in respect of interest rates,
currency exchange rates or commodity prices entered into by the Borrower or any
Guarantor and any Person that is a Lender or an affiliate of a Lender at the
time such Swap Agreement is entered into.

“Spot Rate of Exchange”: with respect to any designated foreign currency, at any
date of determination thereof, the spot rate of exchange in London that appears
on the display page applicable to such designated foreign currency on the
Reuters System (or such other page as may replace such page for the purpose of
displaying the spot rate of exchange in London); provided that if there shall at
any time no longer exist such a page, the spot rate of exchange shall be
determined by reference to another similar rate publishing service selected by
the Administrative Agent and, if no such similar rate publishing service is
available, by reference to the published rate of the Administrative Agent in
effect at such date for similar commercial transactions.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement”.

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.3 in an aggregate principal amount at any one time
outstanding not to exceed $10,000,000.

“Swingline Exposure”: at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Revolving Percentage of the Swingline Exposure at such
time.

“Swingline Lender”: JPMorgan Chase Bank, N.A. in its capacity as the lender of
Swingline Loans.

“Swingline Loans”: as defined in Section 2.3.

“Swingline Participation Amount”: as defined in Section 2.4.

“Syndication Agent”: as defined in the preamble hereto.

“Title Insurance Company”: as defined in Section 5.1(j)

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Lenders outstanding at such time.

“Transferee”: any Assignee or Participant.

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“United States”: the United States of America.

“Unrestricted Cash and Cash Equivalents”: as of any date, cash and Cash
Equivalents of the Borrower and its Subsidiaries that would not, in accordance
with GAAP, be included in “other assets” (or any like caption) on a consolidated
balance sheet of the Borrower and its Subsidiaries as of such date.

“Vendor Financing”: any financing specified on Schedule 1.1C or any other
financing provided by the Borrower or any of its Subsidiaries to any customer in
connection with its purchase from any Group Member of any satellite or related
assets.

“Vendor Financing Receivables: any payments owing to the Borrower or any of its
Subsidiaries under any Vendor Financing.

“Withholding Agent”: any Loan Party and the Administrative Agent.

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Credit Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b) As used herein and in the other Credit Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

SECTION 2.    AMOUNT AND TERMS OF COMMITMENTS

2.1 Revolving Commitments. (a) Subject to the terms and conditions hereof, each
Lender severally agrees to make revolving credit loans (“Revolving Loans”) to
the Borrower from time to time during the Revolving Commitment Period in an
aggregate principal amount at any one time outstanding which, when added to such
Lender’s Revolving Percentage of the sum of (i) the L/C Obligations then
outstanding and (ii) the aggregate principal amount of the Swingline Loans then
outstanding, does not exceed on any date such Lender’s Revolving Commitment.
During the Revolving Commitment Period, the Borrower may use the Revolving
Commitments by borrowing, prepaying the Revolving Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof. The
Revolving Loans may from time to time be Eurodollar Loans or ABR Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.9.

(b) The Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date.

2.2 Procedure for Revolving Loan Borrowing. The Borrower may borrow under the
Revolving Commitments during the Revolving Commitment Period on any Business
Day, provided that the Borrower shall give the Administrative Agent irrevocable
notice (which notice must be received by the Administrative Agent prior to
11:00 A.M., New York City time, (a) three Business Days prior to the requested
Borrowing Date, in the case of Eurodollar Loans, or (b) one Business Day prior
to the requested Borrowing Date, in the case of ABR Loans (other than Swingline
Loans) (provided that any such notice of a borrowing of ABR Loans under the
Revolving Facility to finance payments required by Section 3.5 may be given not
later than 10:00 A.M., New York City time, on the date of the proposed
borrowing), specifying (i) the amount and Type of Revolving Loans to be
borrowed, (ii) the requested Borrowing Date and (iii) in the case of Eurodollar
Loans, the respective amounts of each such Type of Loan and the respective
lengths of the initial Interest Period therefor. Each borrowing under the
Revolving Commitments shall be in an amount equal to (x) in the case of ABR
Loans, $1,000,000 or a whole multiple thereof (or, if the then aggregate
Available Revolving Commitments are less than $1,000,000, such lesser amount)
and (y) in the case of Eurodollar Loans, $1,000,000 or a whole multiple of
$1,000,000 in excess thereof; provided, that the Swingline Lender may request,
on behalf of the Borrower, borrowings under the Revolving Commitments that are
ABR Loans in other amounts pursuant to Section 2.4. Upon receipt of any such
notice from the Borrower, the Administrative Agent shall promptly notify each
Lender thereof. Each Lender will make the amount of its pro rata share of each
borrowing available to the Administrative Agent for the account of the Borrower
at the Funding Office prior to 12:00 Noon, New York City time, on the Borrowing
Date requested by the Borrower in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the Borrower
by the Administrative Agent crediting the account of the Borrower on the books
of such office with the aggregate of the amounts made available to the
Administrative Agent by the Lenders and in like funds as received by the
Administrative Agent.

2.3 Swingline Commitment. (a) Subject to the terms and conditions hereof, the
Swingline Lender agrees to make a portion of the credit otherwise available to
the Borrower under the Revolving Commitments from time to time during the
Revolving Commitment Period by making swing line loans (“Swingline Loans”) to
the Borrower; provided that (i) the aggregate principal amount of Swingline
Loans outstanding at any time shall not exceed the Swingline Commitment then in
effect (notwithstanding that the Swingline Loans outstanding at any time, when
aggregated with the Swingline Lender’s other outstanding Revolving Loans, may
exceed the Swingline Commitment then in effect) and (ii) the Borrower shall not
request, and the Swingline Lender shall not make, any Swingline Loan if, after
giving effect to the making of such Swingline Loan, the aggregate principal
amount of the Swingline Loans outstanding, when added to the sum of (x) the L/C
Obligations then outstanding and (y) the aggregate principal amount of the
Revolving Loans then outstanding, would exceed the Total Revolving Commitments.
During the Revolving Commitment Period, the Borrower may use the Swingline
Commitment by borrowing, repaying and reborrowing, all in accordance with the
terms and conditions hereof. Swingline Loans shall be ABR Loans only.

(b) The Borrower shall repay to the Swingline Lender the then unpaid principal
amount of each Swingline Loan on the earlier of the Revolving Termination Date
and the first date after such Swingline Loan is made that is the 15th or last
day of a calendar month and is at least five Business Days after such Swingline
Loan is made; provided that on each date that a Revolving Loan is borrowed, the
Borrower shall repay all Swingline Loans then outstanding.

2.4 Procedure for Swingline Borrowing; Refunding of Swingline Loans.
(a) Whenever the Borrower desires that the Swingline Lender make Swingline Loans
it shall give the Swingline Lender irrevocable telephonic notice confirmed
promptly in writing (which telephonic notice must be received by the Swingline
Lender not later than 1:00 P.M., New York City time, on the proposed Borrowing
Date), specifying (i) the amount to be borrowed and (ii) the requested Borrowing
Date (which shall be a Business Day during the Revolving Commitment Period).
Each borrowing under the Swingline Commitment shall be in an amount equal to
$500,000 or a whole multiple of $100,000 in excess thereof. Not later than 3:00
P.M., New York City time, on the Borrowing Date specified in a notice in respect
of Swingline Loans, the Swingline Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the amount of the Swingline Loan to be made by the Swingline
Lender. The Administrative Agent shall make the proceeds of such Swingline Loan
available to the Borrower on such Borrowing Date by depositing such proceeds in
the account of the Borrower with the Administrative Agent on such Borrowing Date
in immediately available funds.

(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one Business Day’s notice
given by the Swingline Lender no later than 12:00 Noon, New York City time,
request each Lender to make, and each Lender hereby agrees to make, a Revolving
Loan, in an amount equal to such Lender’s Revolving Percentage of the aggregate
amount of the Swingline Loans (the “Refunded Swingline Loans”) outstanding on
the date of such notice, to repay the Swingline Lender. Each Lender shall make
the amount of such Revolving Loan available to the Administrative Agent at the
Funding Office in immediately available funds, not later than 10:00 A.M., New
York City time, one Business Day after the date of such notice. The proceeds of
such Revolving Loans shall be immediately made available by the Administrative
Agent to the Swingline Lender for application by the Swingline Lender to the
repayment of the Refunded Swingline Loans. The Borrower irrevocably authorizes
the Swingline Lender to charge the Borrower’s accounts with the Administrative
Agent (up to the amount available in each such account) in order to immediately
pay the amount of such Refunded Swingline Loans to the extent amounts received
from the Lenders are not sufficient to repay in full such Refunded Swingline
Loans.

(c) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.4(b), one of the events described in Section 8.1(g) shall
have occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by the Swingline Lender in its sole discretion, Revolving
Loans may not be made as contemplated by Section 2.4(b), each Lender shall, on
the date such Revolving Loan was to have been made pursuant to the notice
referred to in Section 2.4(b), purchase for cash an undivided participating
interest in the then outstanding Swingline Loans by paying to the Swingline
Lender an amount (the “Swingline Participation Amount”) equal to (i) such
Lender’s Revolving Percentage times (ii) the sum of the aggregate principal
amount of Swingline Loans then outstanding that were to have been repaid with
such Revolving Loans.

(d) Whenever, at any time after the Swingline Lender has received from any
Lender such Lender’s Swingline Participation Amount, the Swingline Lender
receives any payment on account of the Swingline Loans, the Swingline Lender
will distribute to such Lender its Swingline Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded and, in
the case of principal and interest payments, to reflect such Lender’s pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all Swingline Loans then due); provided, however, that in the
event that such payment received by the Swingline Lender is required to be
returned, such Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender.

(e) Each Lender’s obligation to make the Loans referred to in Section 2.4(b) and
to purchase participating interests pursuant to Section 2.4(c) shall be absolute
and unconditional and shall not be affected by any circumstance, including
(i) any setoff, counterclaim, recoupment, defense or other right that such
Lender or the Borrower may have against the Swingline Lender, the Borrower or
any other Person for any reason whatsoever, (ii) the occurrence or continuance
of a Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Credit Documents by the Borrower, any other Loan Party or any other
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.

2.5 Commitment Fees, etc. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee for the period from and
including the date hereof to the last day of the Revolving Commitment Period,
computed at the Commitment Fee Rate on the average daily amount of the Available
Revolving Commitment of such Lender during the period for which payment is made,
payable quarterly in arrears on each Fee Payment Date, commencing on the first
such date to occur after the date hereof.

(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

2.6 Termination or Reduction of Revolving Commitments. The Borrower shall have
the right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate the Revolving Commitments or, from time to time, to reduce
the amount of the Revolving Commitments; provided that no such termination or
reduction of Revolving Commitments shall be permitted if, after giving effect
thereto and to any prepayments of the Revolving Loans and Swingline Loans made
on the effective date thereof, the Total Revolving Extensions of Credit would
exceed the Total Revolving Commitments. Any such reduction shall be in an amount
equal to $1,000,000, or a whole multiple thereof, and shall reduce permanently
the Revolving Commitments then in effect.

2.7 Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon notice
delivered to the Administrative Agent no later than 11:00 A.M., New York City
time, three Business Days prior thereto, in the case of Eurodollar Loans, and no
later than 11:00 A.M., New York City time, one Business Day prior thereto, in
the case of ABR Loans, which notice shall specify the date and amount of
prepayment and whether the prepayment is of Eurodollar Loans or ABR Loans;
provided, that if a Eurodollar Loan is prepaid on any day other than the last
day of the Interest Period applicable thereto, the Borrower shall also pay any
amounts owing pursuant to Section 2.17. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Loans that are ABR Loans and Swingline Loans) accrued interest to such
date on the amount prepaid. Partial prepayments of Revolving Loans shall be in
an aggregate principal amount of $1,000,000 or a whole multiple thereof. Partial
prepayments of Swingline Loans shall be in an aggregate principal amount of
$100,000 or a whole multiple thereof.

2.8 Mandatory Prepayments. (a) Except as set forth in clause (b) below, if on
any date any Group Member shall receive Net Cash Proceeds from any Asset Sale or
Recovery Event then, unless a Reinvestment Notice shall be delivered in respect
thereof, such Net Cash Proceeds shall be applied within 75 days of such date
toward the prepayment of the Loans.

(b) If one or more Group Members shall receive aggregate Net Cash Proceeds from
one or more Dispositions, if any, of a type described in Section 7.5(g)or (i) in
excess of $150,000,000, then all such Net Cash Proceeds in excess of such
$150,000,000 (the “Asset Sale Excess Proceeds”) shall be applied within 75 days
after receipt thereof to prepay principal of the Loans, and the Revolving
Commitments shall be permanently reduced dollar-for-dollar by the amount of such
Asset Sale Excess Proceeds immediately upon the receipt of such proceeds.

2.9 Conversion and Continuation Options. (a) The Borrower may elect from time to
time to convert Eurodollar Loans to ABR Loans by giving the Administrative Agent
prior irrevocable notice of such election no later than 11:00 A.M., New York
City time, on the Business Day preceding the proposed conversion date, provided
that any such conversion of Eurodollar Loans may only be made on the last day of
an Interest Period with respect thereto. The Borrower may elect from time to
time to convert ABR Loans to Eurodollar Loans by giving the Administrative Agent
prior irrevocable notice of such election no later than 11:00 A.M., New York
City time, on the third Business Day preceding the proposed conversion date
(which notice shall specify the length of the initial Interest Period therefor),
provided that no ABR Loan may be converted into a Eurodollar Loan when any Event
of Default has occurred and is continuing and the Administrative Agent has
determined in its sole discretion not to permit such conversions. Upon receipt
of any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided that no Eurodollar
Loan may be continued as such when any Event of Default of a type specified in
Section 8.1(a), 8.1(c) or 8.1(g) or an Event of Default as a result of any
non-compliance with Section 6.1(a) or (b) has occurred and is continuing and the
Administrative Agent has determined in its sole discretion not to permit such
continuations, and provided, further, that if the Borrower shall fail to give
any required notice as described above in this paragraph or if such continuation
is not permitted pursuant to the preceding proviso such Loans shall be
automatically converted to ABR Loans on the last day of such then expiring
Interest Period. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

2.10 Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $1,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than ten Eurodollar Tranches shall
be outstanding at any one time.

2.11 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), all outstanding Loans and Reimbursement Obligations
(whether or not overdue) shall bear interest at a rate per annum equal to (x) in
the case of the Loans, the rate that would otherwise be applicable thereto
pursuant to the foregoing provisions of this Section plus 2% or (y) in the case
of Reimbursement Obligations, the rate applicable to ABR Loans under the
Revolving Facility plus 2%, and (ii) if all or a portion of any interest payable
on any Loan or Reimbursement Obligation or any commitment fee or other amount
payable hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the rate then applicable to ABR Loans plus 2%, in each case,
with respect to clauses (i) and (ii) above, from the date of such non-payment
until such amount is paid in full (as well after as before judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

2.12 Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to ABR Loans the rate of interest on which is
calculated on the basis of the Prime Rate, the interest thereon shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of each determination of a
Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.11(a).

2.13 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

(b) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given and during the period prior to its withdrawal (x) any Eurodollar
Loans requested to be made on the first day of such Interest Period shall be
made as ABR Loans, (y) any Loans that were to have been converted on the first
day of such Interest Period to Eurodollar Loans shall be continued as ABR Loans
and (z) any outstanding Eurodollar Loans shall be converted, on the last day of
the then-current Interest Period, to ABR Loans. Until such notice has been
withdrawn by the Administrative Agent, no further Eurodollar Loans shall be made
or continued as such, nor shall the Borrower have the right to convert Loans to
Eurodollar Loans.

2.14 Pro Rata Treatment and Payments. (a) Except as provided in Section 2.21,
each borrowing by the Borrower from the Lenders hereunder, each payment by the
Borrower on account of any commitment fee and any reduction of the Commitments
of the Lenders shall be made pro rata according to the Revolving Percentages of
the Lenders.

(b) Except as provided in Section 2.21, each payment (including each prepayment)
by the Borrower on account of principal of and interest on the Revolving Loans
shall be made pro rata according to the respective outstanding principal amounts
of the Revolving Loans then held by the Lenders.

(c) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office (or, in the case of payments of
reimbursement obligations in respect of Letters of Credit, as specified in
Section 3.5), in Dollars (or, in the case of a reimbursement obligation then
denominated in Pounds Sterling, euros or Yen, the currency thereof) and in
immediately available funds. The Administrative Agent shall distribute such
payments to each relevant Lender promptly upon receipt in like funds as
received, net of any amounts owing by such Lender pursuant to Section 9.7. If
any payment hereunder (other than payments on the Eurodollar Loans) becomes due
and payable on a day other than a Business Day, such payment shall be extended
to the next succeeding Business Day. If any payment on a Eurodollar Loan becomes
due and payable on a day other than a Business Day, the maturity thereof shall
be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day. In
the case of any extension of any payment of principal pursuant to the preceding
two sentences, interest thereon shall be payable at the then applicable rate
during such extension.

(d) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans, on
demand, from the Borrower and the applicable Loan shall be reduced by the amount
of such payment (exclusive of interest). If the Borrower returns to the
Administrative Agent any amount with interest thereon as described in the
immediately preceding sentence, such Lender shall indemnify the Borrower for the
difference, if any, between (i) the aggregate interest paid by the Borrower to
the Administrative Agent in accordance with the immediately preceding sentence
less (ii) if less, the aggregate interest which actually accrued on such amount
in accordance with the provisions hereof prior to its return to the
Administrative Agent.

(e) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

2.15 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

(i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any Application or any Eurodollar Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Non-Excluded Taxes covered by Section 2.16, taxes
described in clauses (x) and (y) of Section 2.16(a) and changes in the rate of
tax on the overall net income of such Lender);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate; or

(iii) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall pay such Lender, within 10
days after its demand, any additional amounts necessary to compensate such
Lender for such increased cost or reduced amount receivable. If any Lender
becomes entitled to claim any additional amounts pursuant to this paragraph, it
shall promptly notify the Borrower (with a copy to the Administrative Agent) of
the event by reason of which it has become so entitled.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time and within 10 days after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction.

(c) A certificate in reasonable detail setting forth the calculation of the
additional amounts, if any, payable pursuant to this Section submitted by any
Lender to the Borrower (with a copy to the Administrative Agent) shall be
conclusive in the absence of manifest error. Notwithstanding anything to the
contrary in this Section, the Borrower shall not be required to compensate a
Lender pursuant to this Section for any amounts incurred more than nine months
prior to the date that such Lender notifies the Borrower of such Lender’s
intention to claim compensation therefor; provided that, if the circumstances
giving rise to such claim have a retroactive effect, then such nine-month period
shall be extended to include the period of such retroactive effect. The
obligations of the Borrower pursuant to this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

2.16 Taxes. (a) All payments made by or on behalf of any Loan Party under this
Agreement or any other Credit Document shall be made free and clear of, and
without deduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority, excluding net income taxes and franchise
taxes (imposed in lieu of net income taxes) imposed on the Administrative Agent
or any Lender as a result of a present or former connection between the
Administrative Agent or such Lender and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from the
Administrative Agent or such Lender having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement or any
other Credit Documents); provided that, if any such non-excluded taxes, levies,
imposts, duties, charges, fees, deductions or withholdings (“Non-Excluded
Taxes”) or Other Taxes are required to be withheld from any amounts payable to
the Administrative Agent or any Lender, as determined in good faith by the
applicable Withholding Agent, (i) such amounts shall be paid to the relevant
Governmental Authority in accordance with applicable law and (ii) the amounts so
payable by the applicable Loan Party to the Administrative Agent or such Lender
shall be increased to the extent necessary to yield to the Administrative Agent
or such Lender (after payment of all Non-Excluded Taxes and Other Taxes)
interest or any such other amounts payable hereunder at the rates or in the
amounts specified in this Agreement as if such withholding or deduction had not
been made; provided further, however, that such Loan Party shall not be required
to increase any such amounts payable to any Lender with respect to any
Non-Excluded Taxes (x) that are attributable to such Lender’s failure to comply
with the requirements of paragraph (d), (e) or (h) of this Section or (y) that
are United States withholding taxes resulting from any Requirement of Law in
effect (including FATCA) on the date such Lender becomes a party to this
Agreement, except to the extent that such Lender’s assignor (if any) was
entitled, at the time of assignment, to receive additional amounts from the
Borrower with respect to such Non-Excluded Taxes pursuant to this paragraph.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by a Loan Party,
as promptly as possible thereafter such Loan Party shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an original official receipt
received by the Borrower showing payment thereof. If (i) a Loan Party fails to
pay any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority, (ii) such Loan Party fails to remit to the Administrative Agent the
required receipts or other required documentary evidence or (iii) any
Non-Excluded Taxes or Other Taxes (other than Taxes described in clauses (x) or
(y) of Section 2.16(a)) are imposed directly upon the Administrative Agent or
any Lender, such Loan Party shall indemnify the Administrative Agent and the
Lenders for such amounts and any incremental taxes, interest or penalties that
may become payable by the Administrative Agent or any Lender as a result of any
such failure, in the case of (i) and (ii) (provided such failure is not
attributable to such Lender’s failure to comply with the requirements of
paragraph (d) or (e) of this Section), or any such direct imposition, in the
case of (iii).

(d) Each Lender that is a “United States Person” as defined in
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed copies of U.S. Internal Revenue
Service (“IRS”) Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal withholding tax. Each Lender (or Transferee) that is
not a “United States Person” as defined in Section 7701(a)(30) of the Code (a
“Non-U.S. Lender”) shall deliver to the Borrower and the Administrative Agent
(or, in the case of a Participant, to the Lender from which the related
participation shall have been purchased) (i) two copies of either IRS Form
W-8BEN, Form W-8ECI or Form W-8IMY (together with applicable underlying IRS
forms), (ii) in the case of a Non-U.S. Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, a statement substantially in the form of
Exhibit H and the applicable IRS Form W-8, or any subsequent versions thereof or
successors thereto, properly completed and duly executed by such Non-U.S. Lender
claiming complete exemption from, or a reduced rate of, U.S. federal withholding
tax on payments under this Agreement and the other Credit Documents or (iii) any
other form prescribed by applicable requirements of U.S. federal income tax law
as a basis for claiming exemption from or a reduction in U.S. federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable requirements of law to permit the Borrower and
the Administrative Agent to determine the withholding or deduction required to
be made. Such forms shall be delivered by each Non-U.S. Lender on or before the
date it becomes a party to this Agreement (or, in the case of any Participant,
on or before the date such Participant purchases the related participation) and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent. In addition, each Non-U.S. Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify the Borrower
and the Administrative Agent at any time it determines that it is no longer in a
position to provide any previously delivered certificate to the Borrower and the
Administrative Agent (or any other form of certification adopted by the U.S.
taxing authorities for such purpose). Notwithstanding any other provision of
this Section, a Non-U.S. Lender shall not be required to deliver any form
pursuant to this Section that such Non-U.S. Lender is not legally able to
deliver.

(e) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate, provided that
such Lender is legally entitled to complete, execute and deliver such
documentation and in such Lender’s judgment such completion, execution or
submission would not materially prejudice the legal or commercial position of
such Lender.

(f) If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by a Loan Party or with respect to
which a Loan Party has paid additional amounts pursuant to this Section 2.16, it
shall pay over such refund to such Loan Party (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 2.16 with respect to the Non-Excluded Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that
such Loan Party, upon the request of the Administrative Agent or such Lender,
agrees to repay the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other Person.

(g) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

(h) If a payment required to be made to a Lender under any Credit Document would
be subject to United States withholding tax imposed by FATCA if such Lender were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent, at the time
or times prescribed by law and at such time or times reasonably requested by
either the Borrower or the Administrative Agent, such documentation prescribed
by law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and
such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for any Loan Party and the
Administrative Agent to comply with their respective obligations under FATCA, to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 2.16(h), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(i) Each Lender shall indemnify the Administrative Agent for the full amount of
any taxes, levies, imposts, duties, charges, fees, deductions, withholdings or
similar charges imposed by any Governmental Authority that are attributable to
such Lender and that are payable or paid by the Administrative Agent, together
with all interest, penalties, reasonable costs and expenses arising therefrom or
with respect thereto, as determined by the Administrative Agent in good faith. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.

2.17 Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

2.18 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.15 or 2.16(a) with respect
to such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal or regulatory disadvantage, and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of the Borrower or the rights of any Lender pursuant to Section 2.15
or 2.16(a).

2.19 Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.15 or 2.16(a), (b) is a Defaulting Lender, with a replacement
financial institution, or (c) does not consent to any proposed amendment,
supplement, modification, consent or waiver of any provision of this Agreement
or any other Credit Documents that requires the consent of each of the Lenders
or each of the Lenders affected thereby (so long as the consent of the Required
Lenders has been obtained); provided that (i) such replacement does not conflict
with any Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) prior to any such replacement,
such Lender shall have taken no action under Section 2.18 so as to eliminate the
continued need for payment of amounts owing pursuant to Section 2.15 or 2.16(a),
(iv) the replacement financial institution shall purchase, at par, all Loans and
other amounts owing to such replaced Lender on or prior to the date of
replacement, (v) the Borrower shall be liable to such replaced Lender under
Section 2.16 if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(vi) the replacement financial institution shall be reasonably satisfactory to
the Administrative Agent, (vii) the replaced Lender shall be obligated to make
such replacement in accordance with the provisions of Section 10.6 (provided
that the Borrower shall be obligated to pay the registration and processing fee
referred to therein), (viii) until such time as such replacement shall be
consummated, the Borrower shall pay all additional amounts (if any) required
pursuant to Section 2.15 or 2.16(a), as the case may be, and (ix) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender.

2.20 Revolving Credit Commitment Increases. (a) In the event that the Borrower
wishes to increase the Total Revolving Commitments at any time or from time to
time after the Closing Date, it shall notify the Administrative Agent in writing
of the amount (the “Revolving Commitment Increase Amount”) of such proposed
increase (such notice, a “Revolving Commitment Increase Notice”); provided that
the conditions in Section 5.2 are satisfied as of the date of any such increase.
Each Revolving Commitment Increase Notice shall specify which Lenders and/or
other banks, financial institutions or other entities (each of which shall be
subject to the consent of the Administrative Agent, such consent not to be
unreasonably withheld) the Borrower desires to provide such Revolving Commitment
Increase Amount.

(b) Any additional bank, financial institution or other entity which the
Borrower selects to offer participation in any increased Total Revolving
Commitments and which agrees to become a party to this Agreement and provide a
Revolving Commitment shall execute a New Lender Supplement with the Borrower and
the Administrative Agent, substantially in the form of Exhibit I-1, whereupon
such bank, financial institution or other entity (herein called a “New Lender”)
shall become a Lender for all purposes and to the same extent as if originally a
party hereto and shall be bound by and entitled to the benefits of this
Agreement, provided that the Revolving Commitment of any such New Lender shall
be in an amount not less than $5,000,000.

(c) Any Lender or New Lender which agrees to increase its Revolving Commitment
shall, in each case, execute a Commitment Increase Supplement with the Borrower
and the Administrative Agent, substantially in the form of Exhibit I-2,
whereupon such Lender or New Lender shall be bound by and entitled to the
benefits of this Agreement with respect to the full amount of its Revolving
Commitment as so increased or new Revolving Commitment, as the case may be,
which shall in any event be on the terms, and subject to the conditions, of the
other Revolving Commitments.

(d) On any Increase Effective Date pursuant to this Section 2.20, (i) each bank,
financial institution or other entity that is a New Lender pursuant to
Section 2.20(b) or any Lender which has increased its Revolving Commitment
pursuant to Section 2.20(c) shall make available to the Administrative Agent
such amounts in immediately available funds as the Administrative Agent shall
determine, for the benefit of the other relevant Lenders, as being required in
order to cause, after giving effect to such increase and the use of such amounts
to make payments to such other relevant Lenders, each Lender’s portion of the
outstanding Revolving Loans of all the Lenders to be equal to its Revolving
Percentage of such outstanding Revolving Loans, (ii) the Borrower shall be
deemed to have repaid and reborrowed all outstanding Revolving Loans as of the
date of any increase in the Revolving Commitments (with such reborrowing to
consist of the Types of Loans, with related Interest Periods if applicable,
specified in a notice delivered by the Borrower in accordance with the
requirements of Section 2.2) and (iii) risk participations in outstanding
Letters of Credit shall be adjusted to reflect revised Revolving Commitments.
The deemed payments made pursuant to clause (ii) of the immediately preceding
sentence in respect of each Eurodollar Loan shall be subject to indemnification
by the Borrower pursuant to the provisions of Section 2.17 if the deemed payment
occurs other than on the last day of the related Interest Periods.

(e) Notwithstanding anything to the contrary in this Section 2.20(d), (i) in no
event shall any transaction effected pursuant to this Section 2.20 cause the sum
of Total Revolving Commitments to exceed $150,000,000, (ii) no Lender shall have
any obligation to increase its Revolving Credit Commitment unless it agrees to
do so in its sole discretion and (iii) the upfront fees and other equivalent
amounts paid by or on behalf of the Borrower to the New Lenders or Lenders in
respect of any Revolving Commitment Increase Amount provided by such New Lenders
or Lenders (calculated on a basis that amortizes such upfront fees and other
equivalent amounts over the remaining term of the Revolving Commitments) shall
not be greater than the upfront fees and other equivalent amounts paid in
respect of the original Revolving Commitments (as amortized over the original
term of the Revolving Commitments).

(f) The Administrative Agent shall receive on or prior to each Increase
Effective Date, for the benefit of the Lenders, (i) a legal opinion of counsel
to the Borrower in the form attached hereto as Exhibit G-1 and (ii) certified
copies of resolutions of the Borrower authorizing such Revolving Commitment
Increase Amount.

2.21 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) Fees shall cease to accrue on the unfunded portion of the Revolving
Commitments of such Defaulting Lender pursuant to Section 2.5(a) and the
Borrower shall not be required to pay any such fees that otherwise would have
been required to be paid to such Defaulting Lender;

(b) The Revolving Commitment and Revolving Extensions of Credit of such
Defaulting Lender shall not be included in determining whether all Lenders or
Required Lenders have taken or may take any action hereunder (including any
consent to any amendment, waiver or other modification pursuant to
Section 10.1); provided that any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender which affects such Defaulting
Lender disproportionately when compared to the other affected Lenders, or
increases or extends the Revolving Commitment of any Defaulting Lender, shall
require the consent of such Defaulting Lender;

(c) If any Swingline Exposure or L/C Obligation exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and L/C Obligation of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Revolving Percentages but only to the extent
the sum of all non-Defaulting Lenders’ Revolving Extensions of Credit does not
exceed the total of all non-Defaulting Lenders’ Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within three Business Days following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Lender only the
Borrower’s obligations corresponding to such Defaulting Lender’s L/C Obligations
(after giving effect to any partial reallocation pursuant to clause (i) above)
by depositing in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash in
U.S. Dollars equal to the L/C Obligations as of such date plus any accrued and
unpaid interest thereon for so long as such L/C Obligations are outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Obligations pursuant to clause (ii) above, the Borrower shall not
be required to pay any fees to such Defaulting Lender pursuant to Section 3.3(a)
with respect to such Defaulting Lender’s L/C Obligations during the period such
Defaulting Lender’s L/C Obligations are cash collateralized;

(iv) if the L/C Obligations of the non-Defaulting Lenders are reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 3.3(a) shall be adjusted in accordance with such non-Defaulting Lenders’
Revolving Percentages; and

(v) if all or any portion of such Defaulting Lender’s L/C Obligations are
neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of the Issuing
Bank or any other Lender hereunder, all letter of credit fees payable under
Section 3.3(a) with respect to such Defaulting Lender’s L/C Obligations shall be
payable to the Issuing Lender until such L/C Obligations are reallocated and/or
cash collateralized and to the extent that such L/C Obligations are not
reallocated and/or cash collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless it has
received assurances reasonably satisfactory to it that non-Defaulting Lenders
will cover the related exposure and/or cash collateral will be provided by the
Borrower in accordance with Section 2.21(c), and participating interests in any
newly made Swingline Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.21(c)(i) (and such Defaulting Lender shall not participate therein).

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and L/C Obligations of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Revolving Commitment and on such date
such Lender shall purchase at par such of the Revolving Loans of the other
Lenders (other than Swingline Loans) as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Revolving Loans in
accordance with its Revolving Percentage; provided that, no adjustments shall be
made retroactively with respect to fees accrued or payments made by or on behalf
of the Borrower while such Lender was a Defaulting Lender and, provided further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender.

SECTION 3.    LETTERS OF CREDIT

3.1 L/C Commitment. (a) Subject to the terms and conditions hereof, the Issuing
Lender, in reliance on the agreements of the other Lenders set forth in
Section 3.4(a), agrees to issue letters of credit (“Letters of Credit”) for the
account of the Borrower on any Business Day during the Revolving Commitment
Period in such form as may be approved from time to time by the Issuing Lender;
provided that the Issuing Lender shall have no obligation to issue any Letter of
Credit if, after giving effect to such issuance, (i) the L/C Obligations would
exceed the L/C Commitment or (ii) the L/C Obligations, when added to the
aggregate principal amount of the Revolving Loans and Swingline Loans then
outstanding, would exceed the Total Revolving Commitments. Each Letter of Credit
shall (A) be denominated in Dollars, Pounds Sterling, euros or Yen and (B)
expire no later than the earlier of (x) the first anniversary of its date of
issuance and (y) the date that is five Business Days prior to the Revolving
Termination Date, provided that any Letter of Credit with a one-year term may
provide for the renewal thereof for additional one-year periods (which shall in
no event extend beyond the date referred to in clause (y) above).

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause the Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable Requirement of
Law.

(c) The parties hereto agree that the Existing Letters of Credit will
automatically, without any further action on the part of any Person, be deemed
to be Letters of Credit issued hereunder on the Closing Date for the account of
the Borrower.

3.2 Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that the Issuing Lender issue a Letter of Credit by delivering to
the Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of the Issuing Lender, and such other
certificates, documents and other papers and information as the Issuing Lender
may request. Upon receipt of any Application, the Issuing Lender will process
such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Borrower. The Issuing Lender shall furnish a copy of such
Letter of Credit to the Borrower promptly following the issuance thereof. The
Issuing Lender shall promptly furnish to the Administrative Agent, which shall
in turn promptly furnish to the Lenders, notice of the issuance of each Letter
of Credit (including the amount thereof).

3.3 Fees and Other Charges. (a) The Borrower will pay a fee on all outstanding
Letters of Credit at a per annum rate equal to the Applicable Margin then in
effect with respect to Eurodollar Loans under the Revolving Facility, shared
ratably among the Lenders and payable quarterly in arrears on each Fee Payment
Date after the issuance date. In addition, the Borrower shall pay to the Issuing
Lender for its own account a fronting fee in respect of each Letter of Credit
issued by such Issuing Lender, which shall accrue at a rate equal to 0.25% per
annum on the undrawn and unexpired amount of each Letter of Credit, payable
quarterly in arrears on each Fee Payment Date after the issuance date.

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

3.4 L/C Participations. (a) The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from the Issuing Lender, on the terms
and conditions set forth below, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Percentage in
the Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit and the amount of each draft paid by the Issuing Lender thereunder.
Each L/C Participant agrees with the Issuing Lender that, if a draft is paid
under any Letter of Credit for which the Issuing Lender is not reimbursed in
full by the Borrower in accordance with the terms of this Agreement, such L/C
Participant shall pay to the Issuing Lender upon demand (which demand, in the
case of any demand made in respect of any draft under a Letter of Credit
denominated in a currency other than Dollars, shall not be made prior to the
date that the amount of such draft has been converted into Dollars in accordance
with Section 3.5) at the Issuing Lender’s address for notices specified herein
an amount equal to such L/C Participant’s Revolving Percentage of the amount of
such draft, or any part thereof, that is not so reimbursed. Each L/C
Participant’s obligation to pay such amount shall be absolute and unconditional
and shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right that such L/C Participant may
have against the Issuing Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Section 5, (iii) any adverse change in the condition (financial or otherwise) of
the Borrower, (iv) any breach of this Agreement or any other Credit Documents by
the Borrower, any other Loan Party or any other L/C Participant or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

(b) If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to the Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, the
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans under the Revolving Facility. A
certificate of the Issuing Lender submitted to any L/C Participant with respect
to any amounts owing under this Section shall be conclusive in the absence of
manifest error.

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by the Issuing Lender
shall be required to be returned by the Issuing Lender, such L/C Participant
shall return to the Issuing Lender the portion thereof previously distributed by
the Issuing Lender to it.

3.5 Reimbursement Obligation of the Borrower. If any draft is paid under any
Letter of Credit, the Borrower shall reimburse the Issuing Lender for the amount
of (a) the draft so paid and (b) any taxes, fees, charges or other costs or
expenses incurred by the Issuing Lender in connection with such payment, not
later than 12:00 Noon, New York City time (or such other relevant local time as
is specified by the Issuing Lender in respect of such Letter of Credit), on
(i) the Business Day next succeeding the Business Day that the Borrower receives
notice of such draft, if such notice is received on such day prior to
10:00 A.M., New York City time (or such other relevant local time), or (ii) if
clause (i) above does not apply, the second Business Day immediately following
the day that the Borrower receives such notice. Each such payment shall be made
to the Issuing Lender at the address as specified by it from time to time in
respect of such Letter of Credit in the currency in which such draft is payable
(except that, in the case of any Letter of Credit denominated in any currency
other than Dollars, upon notice by the Issuing Lender to the Borrower, such
payment shall be made in Dollars from and after the date on which the amount of
such payment shall have been converted into Dollars at the Spot Rate of Exchange
on such date of conversion, which date of conversion may be any Business Day
after the date on which such payment is due) and in immediately available funds.
Interest shall be payable on any such amounts from the date on which the
relevant draft is paid until payment in full at the rate set forth in (x) until
the second Business Day next succeeding the date of the relevant notice,
Section 2.11(b) and (y) thereafter, Section 2.11(c); provided that if any such
amount is denominated in a currency other than Dollars for any period, such
interest shall be payable for such period at the rate charged by the Issuing
Lender for reimbursement of overdue obligations in such currency owing by
account parties with similar credit profiles to that of the Borrower.

3.6 Obligations Absolute. The Borrower’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against the Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees with the Issuing Lender that the
Issuing Lender shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence, intentional breach or willful misconduct of the Issuing Lender. The
Borrower agrees that any action taken or omitted by the Issuing Lender under or
in connection with any Letter of Credit or the related drafts or documents, if
done in the absence of gross negligence, or intentional breach or willful
misconduct, shall be binding on the Borrower and shall not result in any
liability of the Issuing Lender to the Borrower.

3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the Issuing Lender shall promptly notify the Borrower of
the date and amount thereof. The responsibility of the Issuing Lender to the
Borrower in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are substantially in conformity with such Letter of Credit.

3.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 3, the
provisions of this Section 3 shall apply.

SECTION 4.    REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrower hereby represents and warrants to the Administrative Agent and each
Lender that:

4.1 Financial Condition. The audited consolidated balance sheets of the Borrower
and its Subsidiaries as at December 31, 2009, and the related consolidated
statements of income and of cash flows for the fiscal year ended on such date,
reported on by and accompanied by an unqualified report from Deloitte & Touche
LLP, present fairly the consolidated financial condition of the Borrower as at
such date, and the consolidated results of its operations and its consolidated
cash flows for the fiscal year then ended. The unaudited consolidated balance
sheets of the Borrower and its Subsidiaries as at March 31, 2010, June 30, 2010
and September 30, 2010, and the related unaudited consolidated statements of
income and cash flows for the three-month periods ended on such dates, present
fairly the consolidated financial condition of the Borrower as at such dates,
and the consolidated results of its operations and its consolidated cash flows
for the respective three-month periods then ended (subject to normal year-end
audit adjustments). All of the foregoing financial statements, including the
related schedules and notes thereto where required, have been prepared in
accordance with GAAP applied consistently throughout the periods involved
(except as disclosed therein). During the period from December 31, 2009 to and
including the Closing Date there has been no Disposition by any Group Member of
any material part of its business or property except as permitted by this
Agreement.

4.2 No Change. Since December 31, 2009, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

4.3 Existence; Compliance with Law. Each Group Member (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation or other organization and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification except where failure to so
qualify could not reasonably be expected to have a Material Adverse Effect and
(d) is in compliance with all Requirements of Law except to the extent that the
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.

4.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the power
and authority, and the legal right, to make, deliver and perform the Credit
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Credit Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Credit Documents, except (i) consents, authorizations, filings and notices
described in Schedule 4.4, which consents, authorizations, filings and notices
have been obtained or made and are in full force and effect and (ii) the filings
referred to in Section 4.19. The Credit Documents have been duly executed and
delivered on behalf of each Loan Party party thereto. This Agreement
constitutes, and other Credit Documents upon execution will constitute, a legal,
valid and binding obligation of each Loan Party party thereto, enforceable
against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Credit Documents, the issuance of Letters of Credit hereunder, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or any effective Contractual Obligation of any Group Member
and will not result in, or require, the creation or imposition of any Lien on
any of their respective properties or revenues pursuant to any Requirement of
Law or any such Contractual Obligation (other than the Liens created by the
Security Documents).

4.6 Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened by or against any Group Member or against any of their
respective properties or revenues (a) with respect to any of the Credit
Documents or any of the transactions contemplated hereby or thereby, or (b) that
could reasonably be expected to have a Material Adverse Effect.

4.7 No Default. No Group Member has received a written notice of default under
or with respect to any of its Contractual Obligations from the counterparty
thereto that could reasonably be expected to have a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.

4.8 Ownership of Property; Liens. Each Group Member has title in fee simple to,
or a valid leasehold interest in, all of its real property, and good title to,
or a valid leasehold interest in, all of its other property, and none of such
property is subject to any Lien except as permitted by Section 7.3.

4.9 Intellectual Property. Each Group Member owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted except for those which the failure to own or license could not be
reasonably expected to have a Material Adverse Effect. No claim has been
asserted and is pending by any Person challenging or questioning the use,
ownership, validity or enforceability of any Intellectual Property, nor does the
Borrower know of any valid basis for any such claim except for any such claim
which could not be reasonably expected to have a Material Adverse Effect. The
use of Intellectual Property by each Group Member does not infringe on the
rights of any Person except for such claims and infringements that, in
aggregate, do not have a Material Adverse Effect.

4.10 Taxes. Each Group Member has filed or caused to be filed all Federal, state
and other material tax returns that are required to be filed and has paid all
taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
any the amount or validity of which are currently being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the relevant Group Member); no tax Lien
has been filed, and, to the knowledge of the Borrower, no claim is being
asserted, with respect to any such tax, fee or other charge.

4.11 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect for any purpose
that violates the provisions of the Regulations of the Board or (b) for any
purpose that violates the provisions of the Regulations of the Board. If
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.

4.12 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.

4.13 ERISA. Except as set forth on Schedule 4.13, neither a Reportable Event nor
a failure to satisfy the “minimum funding standards”(within the meaning of
Section 412 of the Code or Section 302 of ERISA) has occurred during the
five-year period prior to the date on which this representation is made or
deemed made with respect to any Single Employer Plan, and each Plan (other than
a Multiemployer Plan) has complied in all material respects with the applicable
provisions of ERISA and the Code. No termination of a Single Employer Plan has
occurred, and no Lien in favor of the PBGC or a Single Employer Plan has arisen,
during such five-year period. As of December 31, 2009, the present value of all
accrued benefits under each Single Employer Plan, based on the actuarial report
prepared by the Plan’s actuary with respect to such Plan for purposes of
financial accounting standards (FAS 87), exceeded the value of the assets of
such Plan allocable to such accrued benefits by approximately $142,302,000, and
since such date there has been no material adverse change in the accrued benefit
obligations or the fair market value of the assets of such Plan other than
changes attributable to general fluctuations affecting U.S. or global financial
markets. Neither the Borrower nor any Commonly Controlled Entity has had a
complete or partial withdrawal from any Multiemployer Plan that has resulted or
could reasonably be expected to result in a material liability under ERISA, and
neither the Borrower nor any Commonly Controlled Entity would become subject to
any material liability under ERISA if the Borrower or any such Commonly
Controlled Entity were to withdraw completely from all Multiemployer Plans as of
the valuation date most closely preceding the date on which this representation
is made or deemed made. No such Multiemployer Plan is in Reorganization or
Insolvent.

4.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) that limits its ability to incur Indebtedness.

4.15 Subsidiaries. Except as disclosed to the Administrative Agent by the
Borrower in writing from time to time after the Closing Date, (a) Schedule 4.15
sets forth the name and jurisdiction of incorporation or organization of each
Subsidiary, whether such Subsidiary is an Immaterial Subsidiary and, as to each
such Subsidiary, the percentage of each class of Capital Stock owned by any Loan
Party and (b) there are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments (other than stock options granted to
employees or directors and directors’ qualifying shares) of any nature relating
to any Capital Stock of the Borrower or any Subsidiary, except as created by the
Credit Documents.

4.16 Use of Proceeds. The proceeds of the Loans, and the Letters of Credit,
shall be used to finance the working capital needs and for general corporate
purposes of the Borrower and its Subsidiaries, other than to fund the cash
payments to Loral set forth in Section 7.6(g) and Section 7.6(h).

4.17 Environmental Matters. Except to the extent that the facts and
circumstances giving rise to any failure to be so true and correct could not
reasonably be expected to have a Material Adverse Effect:

(a) the facilities and properties owned, leased or operated by any Group Member
(the “Properties”) do not contain, and have not previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or could give rise
to liability under, any Environmental Law;

(b) no Group Member has received or is aware of any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the Business, nor does the Borrower have knowledge or
reason to believe that any such notice will be received or is being threatened;

(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
give rise to liability under, any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which any Group Member is or will be named as a party with respect to the
Properties or the Business, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business;

(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of any Group Member in connection with the Properties or otherwise in connection
with the Business, in violation of or in amounts or in a manner that could give
rise to liability under Environmental Laws;

(f) the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and

(g) no Group Member has assumed any liability of any other Person under
Environmental Laws.

4.18 Accuracy of Information, etc. No statement or information contained in this
Agreement, any Credit Documents, the Lender Presentation or any other document,
certificate or statement furnished by or on behalf of any Loan Party to the
Administrative Agent or the Lenders, or any of them, for use in connection with
the transactions contemplated by this Agreement or the other Credit Documents,
when taken as a whole, contained as of the date such statement, information,
document or certificate was so furnished (or, in the case of the Lender
Presentation, as of the date of this Agreement), any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements contained herein or therein not misleading. The projections contained
in the materials referenced above are based upon good faith estimates and
assumptions believed by management of the Borrower to be reasonable at the time
made, it being recognized by the Lenders that such financial information as it
relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount. As of the
Closing Date, there is no fact known to any Loan Party that could reasonably be
expected to have a Material Adverse Effect that has not been expressly disclosed
herein, in the other Credit Documents, in the Lender Presentation or in any
other documents, certificates and statements furnished to the Administrative
Agent and the Lenders for use in connection with the transactions contemplated
hereby and by the other Credit Documents.

4.19 Security Documents. (a) The Guarantee and Collateral Agreement is effective
to create in favor of the Administrative Agent, for the benefit of the Lenders,
a legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof. In the case of the Pledged Stock described in the
Guarantee and Collateral Agreement, when stock certificates representing such
Pledged Stock are delivered to the Administrative Agent together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
the relevant Group Member, and in the case of the other Collateral described in
the Guarantee and Collateral Agreement in which a security interest can be
perfected by filing under the Uniform Commercial Code, when financing statements
and other filings specified on Schedule 4.19(a) in appropriate form are filed in
the offices specified on Schedule 4.19(a), the Guarantee and Collateral
Agreement shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof, as security for the Obligations (as defined in the Guarantee
and Collateral Agreement), in each case prior and superior in right to any other
Person (except, in the case of Collateral other than Pledged Stock, Liens
permitted by Section 7.3).

(b) Each of the Mortgages is effective to create in favor of the Administrative
Agent, for the benefit of the Lenders, a legal, valid and enforceable Lien on
the Mortgaged Properties described therein and proceeds thereof, and when the
Mortgages are filed in the offices specified on Schedule 4.19(b), each such
Mortgage shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in the Mortgaged Properties
and the proceeds thereof, as security for the Obligations (as defined in the
relevant Mortgage), in each case prior and superior in right to any other
Person. Schedule 1.1B lists, as of the Closing Date, each parcel of owned real
property and each leasehold interest in real property located in the United
States and held by the Borrower or any of its Subsidiaries.

4.20 Solvency. As of the Closing Date, the Borrower is, and after giving effect
to the incurrence of all Indebtedness and obligations being incurred in
connection herewith on the Closing Date will be Solvent.

4.21 Regulation H. Except as disclosed in the standard flood hazard
determination prepared by LandAmerica Lender Services on December 1, 2010, no
Mortgage encumbers improved real property that is located in an area that has
been identified by the Secretary of Housing and Urban Development as an area
having special flood hazards and in which flood insurance has been made
available under the National Flood Insurance Act of 1968.

4.22 Senior Indebtedness. The principal, interest and fees payable hereunder
will constitute senior indebtedness (or the equivalent) of the Borrower under
any subordinated debt agreement or indenture entered into by the Borrower.

SECTION 5.    CONDITIONS PRECEDENT

5.1 Conditions to Amendment and Restatement. This amendment and restatement of
the Existing Credit Agreement by the Borrower shall be effective upon and
subject to the satisfaction on the Closing Date, of the following conditions
precedent:

(a) Amended and Restated Credit Agreement; Reaffirmation Agreement. The
Administrative Agent shall have received (i) this Agreement, executed and
delivered by the Administrative Agent, the Borrower and each Person listed on
Schedule 1.1A and (ii) the Reaffirmation Agreement substantially in the form of
Exhibit A (the “Reaffirmation Agreement”), executed and delivered by the
Borrower, each Guarantor and the Administrative Agent.

(b) Existing Credit Agreement Amounts. The Administrative Agent shall have
received satisfactory evidence that all amounts under the Existing Credit
Agreement (it being understood that the Existing Letters of Credit under the
Existing Credit Agreement shall have become Letters of Credit hereunder) shall
have been paid in full.

(c) Approvals. All governmental and third party approvals necessary in
connection with the continuing operations of the Group Members and the
transactions contemplated hereby shall have been obtained and be in full force
and effect.

(d) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions where assets of the Borrower and
its Subsidiaries are located, and such search shall reveal no material liens on
any of the assets of the Borrower or its Subsidiaries except for liens permitted
by Section 7.3 or discharged on or prior to the Closing Date pursuant to
documentation reasonably satisfactory to the Administrative Agent.

(e) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel), on or before the
Closing Date. All such amounts will be reflected in the funding instructions
given by the Borrower to the Administrative Agent on or before the Closing Date.

(f) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Closing Date, substantially in the form of Exhibit D,
with appropriate insertions and attachments, including the certificate of
incorporation of each Loan Party that is a corporation certified by the relevant
authority of the jurisdiction of organization of such Loan Party, and (ii) a
long form good standing certificate for each Loan Party from its jurisdiction of
organization.

(g) Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions:

(i) the legal opinion of Willkie Farr & Gallagher LLP, counsel to the Borrower
and its Subsidiaries, substantially in the form of Exhibit G-1;

(ii) the legal opinion of John Rakow, Senior Vice President of Business and
Legal Affairs of the Borrower, substantially in the form of Exhibit G-2; and

(iii) the legal opinion of Real Estate Law Group, LLP, local counsel of the
Borrower in California and of such other special and local counsel as may be
required by the Administrative Agent, substantially in the form of Exhibit G-3.

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

(h) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received (to the extent not already received) (i) the certificates
representing the             shares of Capital Stock pledged pursuant to the
Guarantee and Collateral Agreement, together with an undated stock power for
each such certificate executed in blank by a duly authorized officer of the
pledgor thereof and (ii) each promissory note (if any) pledged to the
Administrative Agent pursuant to the Guarantee and Collateral Agreement endorsed
(without recourse) in blank (or accompanied by an executed transfer form in
blank) by the pledgor thereof.

(i) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Security Documents or under
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded (to the extent not already filed, registered or recorded) in order
to create or continue in favor of the Administrative Agent, for the benefit of
the Lenders, a perfected Lien on the Collateral described therein, prior and
superior in right to any other Person (other than with respect to Liens
expressly permitted by Section 7.3), shall be in proper form for filing,
registration or recordation.

(j) Mortgages, etc. (i) The Administrative Agent shall have received an
amendment to the existing Mortgage with respect to each Mortgaged Property,
executed and delivered by a duly authorized officer of each party thereto, such
amendment to be in form and substance reasonably satisfactory to the
Administrative Agent.

(ii) The Administrative Agent shall have received, and the title insurance
company issuing the policy referred to in clause (iii) below (the “Title
Insurance Company”) shall have received, maps or plats of an as-built survey of
the sites of the Mortgaged Properties certified to the Administrative Agent and
the Title Insurance Company in a manner reasonably satisfactory to them, dated a
date reasonably satisfactory to the Administrative Agent and the Title Insurance
Company by an independent professional licensed land surveyor reasonably
satisfactory to the Administrative Agent and the Title Insurance Company, or if
the existing survey is still accurate, a copy of such survey together with a
“no-change” affidavit executed by the owner of the Mortgaged Property in favor
of the Title Insurance Company.

(iii) The Administrative Agent shall have received in respect of each Mortgaged
Property an endorsement to the existing mortgagee’s title insurance policy (or
policies), in form and substance reasonably satisfactory to the Administrative
Agent, and in any event insuring the existing Mortgage on the Mortgaged
Properties, as modified, and showing no liens other than those permitted under
Section 7.3. The Administrative Agent shall have received evidence reasonably
satisfactory to it that all premiums in respect of each such endorsement, all
charges for mortgage recording tax, and all related expenses, if any, have been
paid.

(iv) The Administrative Agent shall have received (A) except to the extent a
Mortgaged Property is not in a special flood zone, a policy of flood insurance,
if one meeting the following requirements is available on commercially
reasonable terms, that (1) covers any parcel of improved real property that is
encumbered by any Mortgage (2) is written in an amount not less than the
outstanding principal amount of the indebtedness secured by such Mortgage that
is reasonably allocable to such real property or the maximum limit of coverage
made available with respect to the particular type of property under the
National Flood Insurance Act of 1968, whichever is less, and (3) has a term
ending not later than the maturity of the Indebtedness secured by such Mortgage,
(B) confirmation that the Borrower has received the notice required pursuant to
Section 208(e)(3) of Regulation H of the Board only to the extent flood
insurance is required to be obtained and the Borrower receives a copy of such
notice and (C) a satisfactory policy of natural disaster insurance that
(1) covers each parcel of improved real property that is encumbered by any
Mortgage and (2) includes, but is not limited to, coverage for property damage
resulting from earthquakes and earthquake-related events.

(v) To the extent not previously delivered to the Administative Agent, the
Administrative Agent shall have received a copy of all recorded documents
referred to, or listed as exceptions to title in, the title policy or policies
referred to in clause (iii) above and a copy of all other material documents
affecting the Mortgaged Properties.

(k) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.2(b) of the Guarantee and
Collateral Agreement.

For the purpose of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 5.1 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

5.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it on any date (including its
initial extension of credit) is subject to the satisfaction of the following
conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Credit Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date.

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

SECTION 6.    AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding that is not back-stopped to the
satisfaction of the Administrative Agent or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall and shall
cause each of its Subsidiaries to:

6.1 Financial Statements. Furnish to the Administrative Agent and each Lender:

(a) as soon as available, but in any event no later than 105 days after the end
of each fiscal year of the Borrower, a copy of the audited consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as at the end of such
year and the related audited consolidated statements of income and of cash flows
for such year, setting forth in each case in comparative form the figures for
the previous year, reported on without a “going concern” or like qualification
or exception, or qualification arising out of the scope of the audit, by
Deloitte & Touche LLP or other independent certified public accountants of
nationally recognized standing; and

(b) as soon as available, but in any event not later than 55 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter, the related unaudited
consolidated statements of income for such quarter and the portion of the fiscal
year through the end of such quarter and the related unaudited consolidated
statements of cash flows for the portion of the fiscal year through the end of
such quarter (excluding any notes with respect thereto), setting forth in each
case in comparative form the figures for the previous year, certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments).

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as disclosed therein) consistently throughout the periods
reflected therein and with prior periods.

6.2 Certificates; Other Information. Furnish to the Administrative Agent and
each Lender (or, in the case of clause (f), to the relevant Lender):

(a) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Event of Default pursuant to
Section 7.1, except as specified in such certificate;

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1(a) or (b), (i) a certificate of a Responsible Officer stating that,
to the best of such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition contained in this Agreement and the other Credit
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate, (ii) a Compliance
Certificate containing all information and calculations necessary for
determining compliance by each Group Member with the provisions of Section 7.1
or 7.7 referred to therein and any calculations of the Net Cash Proceeds, if
applicable, in each case as of the last day of the fiscal quarter or fiscal year
of the Borrower, as the case may be and (iii) to the extent not previously
disclosed to the Administrative Agent, (1) a description of any change in the
jurisdiction of organization of any Loan Party, (2) a list of any Intellectual
Property applications or registrations acquired by any Loan Party, (3) a
description of any Person that has become a Group Member and whether such Person
is an Immaterial Subsidiary, in each case since the date of the most recent
report delivered pursuant to this clause (iii) (or, in the case of the first
such report so delivered, since the Closing Date) and (4) in the case of any
financial statements delivered pursuant to Section 6.1(b), a description of any
satellite construction contracts awarded to the Borrower or any of its
Subsidiaries in the relevant fiscal quarter and a reconciliation of the
contracted backlog of the Borrower and its Subsidiaries to that for the
immediately prior fiscal quarter;

(c) as soon as available, and in any event no later than 45 days after the end
of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of the following fiscal year, the
related consolidated statements of projected cash flow, projected changes in
financial position and projected income and a description of the underlying
assumptions applicable thereto) (the “Projections”), which Projections shall in
each case be accompanied by a certificate of a Responsible Officer stating that
such Projections are based on reasonable estimates, information and assumptions
and that such Responsible Officer has no reason to believe that such Projections
are incorrect or misleading in any material respect;

(d) within five days after the same are sent, copies of all financial statements
and reports that the Borrower sends to the holders of any class of its debt
securities or public equity securities and, within five days after the same are
filed, copies of all financial statements and reports that the Borrower may make
to, or file with, the SEC;

(e) promptly, such additional financial and other information as any Lender may
from time to time reasonably request; and

(f) if the IPO/Spin-off Transaction is consummated, prompt written notice of the
consummation thereof.

6.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the relevant Group Member except where the failure to so pay is due to a good
faith error or omission; provided that this covenant shall not require the
Borrower to pay any Indebtedness or Guarantee Obligation if such failure to pay
would not result in an Event of Default under Section 8.1(f).

6.4 Maintenance of Existence; Compliance. (a)(i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 7.4 and except, in the case of clause (ii) above, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (b) comply with all Contractual Obligations and Requirements
of Law except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect; provided
that this covenant shall not require the Borrower to pay any Indebtedness or
Guarantee Obligation if such failure to pay would not result in an Event of
Default under Section 8.1(f).

6.5 Maintenance of Property; Insurance. (a)  Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted and (b) maintain with financially sound and reputable insurance
companies insurance on its property in at least such amounts and against at
least such risks (but including in any event public liability and product
liability) as are usually insured against in the same general area by companies
engaged in the same or a similar business.

6.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) subject to
restrictions imposed by any Governmental Authority with respect to classified
information and to contractual confidentiality restrictions with customers,
permit representatives of the Administrative Agent or any Lender to visit and
inspect any of its properties and examine and make abstracts from any of its
books and records at any reasonable time and as often as may reasonably be
desired and to discuss the business, operations, properties and financial and
other condition of the Group Members with officers and employees of the Group
Members and with their independent certified public accountants; provided, that
so long as no Event of Default has occurred and is continuing, the Group Members
shall only be required to pay the fees and expenses of the Administrative Agent
for one such inspection in any fiscal year.

6.7 Notices. Promptly give notice to the Administrative Agent and each Lender
of:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that in either
case could reasonably be expected to have a Material Adverse Effect;

(c) any litigation or proceeding affecting any Group Member (i) in which the
amount involved is $10,000,000 or more and not covered by insurance (other than
normal deductibles), (ii) in which injunctive or similar relief is sought which
could reasonably be expected to have a Material Adverse Effect or (iii) which
relates to any Credit Documents;

(d) the following events, as soon as possible and in any event within 30 days
after a Responsible Officer of the Borrower knows or has reason to know thereof:
(i) the occurrence of any Reportable Event with respect to any Plan, a failure
to make any required contribution to a Plan, the creation of any Lien in favor
of the PBGC or a Plan or any withdrawal from, or the termination, Reorganization
or Insolvency of, any Multiemployer Plan or (ii) the institution of proceedings
or the taking of any other action by the PBGC or the Borrower or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the termination, Reorganization or Insolvency of, any Plan;

(e) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect; and

(f) any development or formal correspondence with respect to any satellite
purchase agreement that, in the reasonable belief of the Borrower, could
reasonably be expected to result in the termination of such contract in the
future or gives rise to the purchaser thereunder currently having the right to
terminate such contract, in each case, as the result of non-delivery of any
satellite to be delivered by the Borrower or any of its Subsidiaries thereunder
by the date required under such contract.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

6.8 Environmental Laws. (a) Comply with, and use reasonable best efforts to
ensure compliance by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply with and maintain, and use reasonable
best efforts to ensure that all tenants and subtenants obtain and comply with
and maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws except to the extent that the
failure to do so could not be reasonably expected to have a Material Adverse
Effect.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws except to the extent that the failure
to do so could not be reasonably expected to have a Material Adverse Effect.

6.9 Additional Collateral, etc. (a) With respect to any property (except real
property) acquired after the Closing Date by any Group Member (other than
(x) any property described in paragraph (b), (c) or (d) below or in the proviso
in Section 3 of the Guarantee and Collateral Agreement, (y) any property subject
to a Lien expressly permitted by Sections 7.3(g), (o) or (s), and (z) property
acquired by any Foreign Subsidiary or Immaterial Subsidiary) as to which the
Administrative Agent, for the benefit of the Lenders, does not have a perfected
Lien, within 45 days after the date of such acquisition (i) execute and deliver
to the Administrative Agent such amendments to the Guarantee and Collateral
Agreement or such other documents as the Administrative Agent reasonably deems
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Lenders, a security interest in such property and (ii) take all actions
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Lenders, a perfected first priority security interest in such property
(subject to Liens permitted by Section 7.3), including the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Guarantee and Collateral Agreement or by law or as may be requested by the
Administrative Agent.

(b) With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $5,000,000 acquired after the
Closing Date by any Group Member (other than (x) any such real property subject
to a Lien expressly permitted by Section 7.3(g), (s) or (t) and (y) real
property acquired by any Foreign Subsidiary), within 60 days after the date of
such acquisition (i) execute and deliver a first priority Mortgage, in favor of
the Administrative Agent, for the benefit of the Lenders, covering such real
property, (ii) if requested by the Administrative Agent, provide the Lenders
with (x) title and extended coverage insurance covering such real property in an
amount at least equal to the purchase price of such real property (or such other
amount as shall be reasonably specified by the Administrative Agent) as well as
a current ALTA survey thereof, together with a surveyor’s certificate and
(y) any consents or estoppels reasonably deemed necessary or advisable by the
Administrative Agent in connection with such Mortgage, each of the foregoing in
form and substance reasonably satisfactory to the Administrative Agent and
(iii) if requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

(c) With respect to any new Subsidiary (other than a Foreign or an Immaterial
Subsidiary) created or acquired, after the Closing Date by any Group Member
(which, for the purposes of this paragraph (c), shall include any existing
Subsidiary that ceases to be a Foreign Subsidiary and any Immaterial Subsidiary
that becomes a Material Subsidiary), within 45 days after the date of such
creation, acquisition or event (i) execute and deliver to the Administrative
Agent such amendments to the Guarantee and Collateral Agreement as the
Administrative Agent reasonably deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the Lenders, a perfected first priority
security interest in the Capital Stock of such new Subsidiary that is owned by
any Group Member, (ii) deliver to the Administrative Agent the certificates
representing such Capital Stock (to the extent such Capital Stock is
certificated), together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Group Member, (iii) cause
such new Subsidiary (A) to become a party to the Guarantee and Collateral
Agreement, (B) to take such actions necessary or advisable to grant to the
Administrative Agent for the benefit of the Lenders a perfected first priority
security interest (subject to Liens permitted by Section 7.3) in the Collateral
described in the Guarantee and Collateral Agreement with respect to such new
Subsidiary, including the filing of Uniform Commercial Code financing statements
in such jurisdictions as may be required by the Guarantee and Collateral
Agreement or by law or as may be requested by the Administrative Agent and
(C) to deliver to the Administrative Agent a certificate of such Subsidiary,
substantially in the form of Exhibit D, with appropriate insertions and
attachments, and (iv) if reasonably requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.

(d) With respect to any new Foreign Subsidiary created or acquired after the
Closing Date by any Group Member (other than by any Group Member that is a
Foreign Subsidiary or an Immaterial Subsidiary), within 45 days after the date
of such creation or acquisition (i) execute and deliver to the Administrative
Agent such amendments to the Guarantee and Collateral Agreement as the
Administrative Agent reasonably deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the Lenders, a perfected first priority
security interest (subject to Liens permitted by Section 7.3) in the Capital
Stock of such new Subsidiary that is owned by any such Group Member (provided
that in no event shall more than 65% of the total outstanding voting Capital
Stock of any such new Subsidiary be required to be so pledged), (ii) deliver to
the Administrative Agent the certificates representing such Capital Stock (to
the extent such Capital Stock is certificated), together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
relevant Group Member, and take such other action as may be necessary or, in the
opinion of the Administrative Agent, desirable to perfect the Administrative
Agent’s security interest therein, and (iii) if reasonably requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

6.10 Reporting Requirements. Promptly furnish to the Administrative Agent and
each Lender, following a request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)).

SECTION 7.    NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding that is not back-stopped to the
satisfaction of the Administrative Agent or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall not, and
shall not permit any of its Subsidiaries to, directly or indirectly:

7.1 Financial Condition Covenants.

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
(i) the last day of any period of four consecutive fiscal quarters of the
Borrower or (ii) the date of the incurrence of any Indebtedness (other than
Indebtedness of the type described in Section 7.2(b) or (c)) to exceed 3.00 to
1.00.

(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio for any period of four consecutive fiscal quarters of the
Borrower ending with any fiscal quarter to be less than: (i) 3.50 to 1.00 or
(ii) 3.00 to 1.00 if the Orbital Receivables Preferred Stock Election is made.

7.2 Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Credit Documents;

(b) Indebtedness of the Borrower to any Subsidiary and of any Guarantor to the
Borrower or any other Subsidiary;

(c) Guarantee Obligations incurred in the ordinary course of business by the
Borrower or any of its Subsidiaries of obligations of any Guarantor;

(d) Indebtedness outstanding on the date hereof and listed on Schedule 7.2(d)
and any refinancings, refundings, renewals or extensions thereof (without
shortening the maturity of, or increasing, the principal amount thereof except
by an amount necessary to pay the fees and expenses, including prepayment costs,
incurred in connection with the refinancing and by any amount representing
accrued or deferred interest accrued prior to or during the period of any
extensions or renewals);

(e) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(g) in an aggregate principal amount
not to exceed $10,000,000 at any one time outstanding and extensions, renewals
and refinancings thereof without shortening the maturity of, or increasing, the
principal thereof (except by an amount necessary to pay the fees and expenses,
including prepayment costs, incurred in connection with the refinancing and by
any amount representing accrued or deferred interest accrued prior to or during
the period of any extensions or renewals);

(f) (i) Indebtedness of the Borrower in respect of unsecured Indebtedness
(including unsecured subordinated Indebtedness) having no scheduled principal
payments prior to the Revolving Termination Date in an aggregate principal
amount not to exceed $100,000,000 and (ii) Guarantee Obligations of any
Guarantor in respect of such Indebtedness, provided that such Guarantee
Obligations in respect of subordinated Indebtedness are subordinated to the same
extent as the obligations of the Borrower in respect of such Indebtedness;

(g) Indebtedness of the Borrower or any of its Subsidiaries in respect of any
sale (whether or not such sale is a “true sale”) by a Group Member of Orbital
Receivables in an aggregate principal amount not to exceed the amount set forth
in the Special Transactions Limit, provided that (i) any such Indebtedness is on
arm’s length terms and (ii) at the time of the incurrence of such Indebtedness
and after giving effect thereto on a pro forma basis no Event of Default has
occurred and is continuing;

(h) Indebtedness of the Borrower or any of its Subsidiaries in respect of any
sale (whether or not such sale is a “true sale”) by a Group Member of Vendor
Financing Receivables in an aggregate principal amount not to exceed $50,000,000
at any one time outstanding, provided that (i) any such Indebtedness is on arm’s
length terms and (ii) at the time of the incurrence of such Indebtedness and
after giving effect thereto on a pro forma basis no Event of Default has
occurred and is continuing;

(i) additional Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount (for the Borrower and all Subsidiaries) not to exceed
$25,000,000 at any one time outstanding;

(j) (i) Indebtedness of a Person existing at the time such Person is merged into
or consolidated with the Borrower or any of its Subsidiaries or becomes a
Subsidiary, in each case in connection with an Investment or acquisition
permitted under Section 7.8; provided that (x) such Indebtedness was not
incurred in contemplation of or in connection with such Investment or
acquisition and (y) the aggregate amount of all such Indebtedness shall not
exceed $25,000,000 and (ii) any modification, refinancing, refunding, renewal or
extension of such Indebtedness (including at the time of such Investment or
acquisition); provided that the terms and conditions (including, if applicable,
as to collateral but excluding as to subordination, interest rate and redemption
premium) of any such modification, refinancing, refunding, renewal or extension,
taken as a whole, are not materially less favorable to the Group Members or the
Lenders than the terms and conditions of the Indebtedness being modified,
refinanced, refunded, renewed or extended; and

(k) Indebtedness of the Borrower or any of its Subsidiaries in respect of any
Permitted Sale and Leaseback Transaction in an aggregate principal amount not to
exceed the amount set forth in the Special Transactions Limit.

7.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:

(a) Liens for taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 30 days or that are being contested in good faith by
appropriate proceedings;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation and deposits securing
liabilities to insurance carriers under insurance or self-insurance
arrangements;

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Subsidiaries;

(f) Liens in existence on the date hereof listed on Schedule 7.3(f), securing
Indebtedness permitted by Section 7.2(d) and extensions, renewals and
refinancings thereof; provided in each case, that no such Lien is spread to
cover any additional property after the Closing Date and that the principal
amount of such Indebtedness is not thereby increased (except by an amount
necessary to pay the fees and expenses, including prepayment costs, incurred in
connection with the refinancing and by an amount representing accrued or
deferred interest accrued prior to or during the period of any such extension or
renewal);

(g) Liens securing Indebtedness of the Borrower or any other Subsidiary incurred
pursuant to Section 7.2(e) to finance the acquisition, construction or
improvement of fixed or capital assets, provided that (i) such Liens shall be
created within 180 days of the acquisition of such fixed or capital assets,
(ii) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (iii) the amount of Indebtedness secured
thereby is not increased except in connection with further improvements and
additions to such assets and as otherwise provided by Section 7.2(e);

(h) Liens created pursuant to the Security Documents;

(i) any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;

(j) Liens on satellite assets and other Work-in-Progress (as defined in the
Guarantee and Collateral Agreement) related to a sale contract with a customer
securing the obligations of a Group Member under such sale contract;

(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(l) Liens in connection with any judgment which is not the basis for the
existence of an Event of Default pursuant to Section 8.1(j);

(m) Liens in favor of a Lender or an affiliate of a Lender pursuant to (i) an
interest rate protection agreement, foreign currency exchange protection
agreement or commodities purchase protection agreement permitted hereunder or
(ii) cash management programs, but only where (A) the loans and obligations
hereunder are also secured by a Lien on the collateral that is the subject of
such Lien, and (B) the loans and obligations hereunder and the obligations under
such protection agreements and cash management programs will share pari passu in
the collateral;

(n) Liens on Orbital Receivables and Vendor Financing Receivables securing any
Indebtedness in respect of a sale (whether or not such sale is a “true sale”)
thereof permitted by Section 7.2(g) or (h) or relating to a Disposition thereof
permitted by Section 7.5(g) or (h);

(o) Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to the Borrower and all
Subsidiaries) $25,000,000 at any one time;

(p) Liens listed on the title report, listed on Schedule 7.3(p);

(q) Liens incurred in the ordinary course of business in favor of financial
intermediaries and clearing agents pending clearance of payment for Investments
of the type permitted under Section 7.8 or 7.12;

(r) Liens on property of the Borrower and its Subsidiaries not constituting
Collateral;

(s) Liens existing on the property of any Person at the time such Person is
merged into or consolidated with the Borrower or any of its Subsidiaries or
becomes a Subsidiary after the Closing Date and the replacement, extension or
renewal of any Lien permitted by this clause upon or in the same property
previously subject thereto in connection with the replacement, extension or
renewal (without increase in the amount or any change in any direct or
contingent obligor or collateral) of the amount secured thereby; provided that
(i) such Lien was not created in contemplation of such Person becoming a
Subsidiary, (ii) such Lien does not extend to or cover any other assets or
property (other than the proceeds or products thereof), (iii) such Lien does not
secure obligations in an aggregate principal amount exceeding $25,000,000 and
(iv) the Indebtedness secured thereby is permitted under Section 7.2(j); and

(t) Liens on real property securing Indebtedness of the type permitted under
Section 7.2(k).

7.4 Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that:

(a) any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower (provided that the Borrower shall be the continuing or surviving
corporation) or with or into any Guarantor (provided that the Guarantor shall be
the continuing or surviving corporation);

(b) any Subsidiary of the Borrower may Dispose of any or all of its assets
(i) to the Borrower or any Guarantor or, in the case of a Subsidiary which is
not a Guarantor, any other Subsidiary (upon voluntary liquidation, dissolution
or otherwise) or (ii) pursuant to a Disposition permitted by Section 7.5; and

(c) any Investment expressly permitted by Section 7.8 may be structured as a
merger, consolidation or amalgamation.

7.5 Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary, issue or sell any
shares of such Subsidiary’s Capital Stock to any Person, except:

(a) the Disposition of obsolete or worn out property in the ordinary course of
business;

(b) the Disposition of inventory and related orbital slots in the ordinary
course of business;

(c) Dispositions permitted by clause (i) of Section 7.4(b);

(d) the Disposition or issuance of any Subsidiary’s Capital Stock or other
assets to the Borrower or any Guarantor or in accordance with any shareholders’
or like agreement in existence on the date hereof or entered into by any Group
Member in connection with any investment otherwise permitted hereby;

(e) the sale, transfer or other disposition of cash and Cash Equivalents;

(f) the license of Intellectual Property in the ordinary course of business or
the lease of satellite transponder capacity pursuant to the Apstar Transponder
Lease, in each case which does not materially interfere with the business of the
Borrower and its Subsidiaries, taken as a whole;

(g) Dispositions of Orbital Receivables (including in transactions giving rise
to Indebtedness permitted by Section 7.2(g)) for aggregate proceeds not to
exceed the amount set forth in the Special Transactions Limit, provided that
(x) any such Disposition is on arm’s length terms and (y) at the time of such
Disposition and after giving effect thereto on a pro forma basis no Event of
Default has occurred and is continuing;

(h) Dispositions of Vendor Financing Receivables (including in transactions
giving rise to Indebtedness permitted by Section 7.2(h)) for aggregate proceeds
not to exceed $50,000,000, provided that (x) any such Disposition is on arm’s
length terms and (y) at the time of such Disposition and after giving effect
thereto on a pro forma basis no Event of Default has occurred and is continuing;

(i) the Disposition of other property having a fair market value not to exceed
$10,000,000 in the aggregate for any fiscal year of the Borrower and $25,000,000
in the aggregate during the term of the Revolving Facility; and

(j) Dispositions of real property in connection with Permitted Sale and
Leaseback Transactions (including in transactions giving rise to Indebtedness
permitted by Section 7.2(k)) for aggregate proceeds not to exceed the Special
Transactions Limit.

7.6 Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend or, if the
Orbital Receivables Preferred Stock Election has been made, in Orbital
Receivables Preferred Stock) on, or make any payment on account of, or set apart
assets for a sinking or other analogous fund for, the purchase, redemption,
defeasance, retirement or other acquisition of, any Capital Stock of any Group
Member, whether now or hereafter outstanding, or make any other distribution in
respect thereof, either directly or indirectly, whether in cash or property or
in obligations of any Group Member (collectively, “Restricted Payments”), except
that:

(a) any Subsidiary (i) may make Restricted Payments to the Borrower or any
Guarantor and (ii) declare or pay dividends on a pro rata basis to the Borrower,
any Guarantor and such Subsidiary’s other shareholders;

(b) the Borrower may make payments to Loral in amounts and on dates as required
for federal, state and local income tax payments attributable to income from the
operations of the Borrower and its Subsidiaries;

(c) so long as (i) no Event of Default shall have occurred and be continuing or
would result therefrom and (ii) the IPO/Spin-off Transaction has not been
consummated, the Borrower may make payments to Loral and/or Holdings, without
duplication, (x) in an amount not greater than the allocated reasonable (as
determined by the Board of Directors of Loral in good faith) corporate overhead
expenses of Loral attributable to its ownership of the Borrower incurred in the
ordinary course of business not to exceed $15,000,000 in the aggregate during
any fiscal year of the Borrower, provided that at the time of any such dividend
and after giving effect thereto the Available Liquidity of the Borrower and its
Subsidiaries is at least equal to $50,000,000 and (y) in an amount not greater
than $1,500,000 in the aggregate to Loral and/or Holdings during any fiscal year
of the Borrower as a management fee, or (iii) after or in conjunction with the
IPO/Spin-off Transaction, the Borrower may make payments to Loral, Holdings
and/or a third party pursuant to existing and/or new agreements or arrangements
permitted under Section 7.10(iv), in an amount not greater than the allocated
reasonable (as determined by the applicable Board of Directors in good faith)
corporate overhead expenses and/or management fees of such party or parties
attributable to its or their ownership of the Borrower not to exceed $8,000,000
in the aggregate during any fiscal year of the Borrower;

(d) so long as no Event of Default shall have occurred and be continuing or
would result therefrom, the Borrower may pay dividends in an aggregate amount up
to the sum of the capital contributions in cash received on or after the Closing
Date by the Borrower to the extent that such capital contributions have not been
and will not be used to increase the limitation on additional Capital
Expenditures; provided that at the time of any such dividend and after giving
effect thereto (x) the Available Liquidity of the Borrower and its Subsidiaries
is at least equal to $50,000,000 and (y) the Consolidated Leverage Ratio of the
Borrower shall be no greater than 2.50 to 1.00;

(e) so long as no Event of Default shall have occurred and be continuing or
would result therefrom, the Borrower may pay a dividend to Loral or Holdings if,
at such time and after giving effect to such dividend, the aggregate sum of all
such dividends made after the date hereof and pursuant to this Section 7.6(e)
shall not exceed the remainder of (i) 50% of the aggregate Consolidated Net
Income of the Borrower and its Subsidiaries on a cumulative basis for completed
financial quarters from October 1, 2010 for which such Consolidated Net Income
is positive minus (ii) 100% of the amount by which aggregate Consolidated Net
Income of the Borrower and its Subsidiaries on a cumulative basis is less than
zero for completed financial quarters from October 1, 2010 for which such
Consolidated Net Income is negative (for the purposes of this Section 7.6(e)
only, the definition of Consolidated Net Income shall not include either
“extraordinary gains” or “extraordinary losses” as such terms are defined in
accordance with GAAP); provided that at the time of any such dividend and after
giving effect thereto (x) the Available Liquidity of the Borrower and its
Subsidiaries is at least equal to $50,000,000 and (y) the Consolidated Leverage
Ratio of the Borrower shall be no greater than 2.50 to 1.00;

(f) so long as (i) no Event of Default shall have occurred and be continuing or
would result therefrom and (ii) the Orbital Receivables Preferred Stock Election
has not been and will not be made during the term of the Revolving Facility, the
Borrower may pay dividends of $20,000,000 in the aggregate for any fiscal year
of the Borrower and $60,000,000 in the aggregate during the term of the
Revolving Facility, provided that any such dividends shall reduce any dividends
that would otherwise be permitted to be paid under Section 7.6(e) on a
dollar-for-dollar basis;

(g) the Borrower on or before January 14, 2011 may make a one-time cash payment
to Loral in an amount not to exceed $50,000,000 in repayment of the capital
contribution Loral made to the Borrower in 2008; provided that at the time of
any such dividend and after giving effect thereto the Available Liquidity of the
Borrower and its Subsidiaries is at least equal to $75,000,000;

(h) the Borrower on or before January 14, 2011 may make a one-time cash payment
to Loral of approximately $16,000,000 in satisfaction of the intercompany
balance owing to Loral after the netting of an intercompany note payable by
Loral to the Borrower in connection with the Vendor Financing for ViaSat-1; and

(i) so long as (1) no Event of Default shall have occurred and be continuing or
would result therefrom and (2) the Orbital Receivables Preferred Stock Election
has been made, the Borrower may pay cash dividends to holders of Orbital
Receivables Preferred Stock as contemplated in the definition of Orbital
Receivables Preferred Stock in Section 1.1.

7.7 Capital Expenditures. Make or commit to make from and after January 1, 2011,
any Capital Expenditure, except (a) Capital Expenditures of the Borrower and its
Subsidiaries not exceeding $40,000,000 for the first full fiscal year of the
Borrower ending after the Closing Date, and for each succeeding fiscal year,
$40,000,000 plus the positive difference (if any) between the $40,000,000 and
the amount of Capital Expenditures made pursuant to this clause in the prior
fiscal year, (b) additional Capital Expenditures of up to $55,000,000 in the
aggregate and (c) additional Capital Expenditures of up to $30,000,000 in the
aggregate to be used in connection with the construction of a second thermal vac
chamber. The limitation on additional Capital Expenditures in clause (b) above
shall be increased on a dollar-for-dollar basis by the proceeds of (i) any
capital contribution to or equity issuance by the Borrower made after the
Closing Date (to the extent the proceeds thereof are not applied to pay
dividends permitted by Section 7.6(d)) and (ii) the incurrence of unsecured
Indebtedness incurred under Section 7.2(f). Any purchase from Loral pursuant to
Section 7.8(k) shall not be treated as a Capital Expenditure.

7.8 Investments. Make any advance, loan, extension of credit (by way of guaranty
or otherwise) or capital contribution to, or purchase any Capital Stock, bonds,
notes, debentures or other debt securities of, or any assets constituting a
business unit of, or make any other investment in, or purchase an orbital slot
from, any Person (all of the foregoing, “Investments”), except:

(a) extensions of trade credit (including, without limitation, orbital
receivables) in the ordinary course of business;

(b) Investments in Cash Equivalents;

(c) Guarantee Obligations permitted by Section 7.2;

(d) advances to subcontractors in the ordinary course of business;

(e) loans and advances to employees of any Group Member in the ordinary course
of business (including for travel, entertainment and relocation expenses) not to
exceed $2,000,000 at any one time outstanding;

(f) Investments consisting of Capital Stock, obligations, securities or other
property received in settlement of accounts receivable (created in the ordinary
course of business) from bankrupt or insolvent obligors;

(g) Investments (i) under Vendor Financings extended or committed by the Loan
Parties as of the Closing Date and described on Schedule 7.8, Part I and
(ii) existing on the Closing Date in the Persons listed on Schedule 7.8,
Part II;

(h) Investments in an aggregate amount not to exceed $75,000,000 at any one time
outstanding inclusive of Vendor Financings (other than Investments under clause
(g) above), provided that Investments consisting of the purchase of Capital
Stock of customers and the purchase of orbital slots shall not exceed
$30,000,000 at any one time outstanding;

(i) intercompany Investments by any Group Member in the Borrower or any Person
that, prior to such investment, is a Guarantor; and

(j) in addition to Investments otherwise expressly permitted by this Section,
Investments by the Borrower or any of its Subsidiaries in an aggregate amount
(valued at cost) not to exceed $25,000,000 during the term of this Agreement;
provided that at the time of any such Investment the Consolidated Leverage Ratio
on a pro forma basis reflecting such Investment and any Indebtedness incurred to
finance it is not greater than 2.00 to 1.00; and provided further that no
Investment under this clause (j) shall be made to purchase Capital Stock of
customers or to purchase orbital slots (which such Investments are subject to
the limits under clause (h) above); and

(k) the Borrower or its Subsidiaries may purchase from Loral all or any portion
of its existing satellite-related business (the “Existing Satellite-Related
Business”) for a purchase price not to exceed $75,000,000, provided that at the
time of such Investment and after giving effect thereto on a pro forma basis
(i) the Available Liquidity of the Borrower and its Subsidiaries is at least
equal to $50,000,000 and (ii) the Consolidated Leverage Ratio of the Borrower
shall be no greater than 2.00 to 1.00.

7.9 Optional Payments and Modifications of Certain Debt Instruments.  (a) Make
or offer to make any optional or voluntary payment, prepayment, repurchase or
redemption of or otherwise optionally or voluntarily defease or segregate funds
with respect to any Indebtedness incurred under Section 7.2(f) or (b) amend,
modify, waive or otherwise change, or consent or agree to any amendment,
modification, waiver or other change to any such Indebtedness that would shorten
any scheduled date for the payment of the principal thereof.

7.10 Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than the Borrower or any Guarantor) unless such transaction is (i)
(a) otherwise permitted under this Agreement and (b) upon fair and reasonable
terms no less favorable to the relevant Group Member than it would obtain in a
comparable arm’s length transaction with a Person that is not an Affiliate,
(ii) any transaction extending or replacing on similar terms any transaction
described on Schedule 7.10, (iii) the issuance of the Orbital Receivables
Preferred Stock or (iv) any new management and/or expense allocation
arrangements entered into in connection with the IPO/Spin-off Transaction.

7.11 Sales and Leasebacks. Enter into any Sale and Leaseback Transaction or any
other arrangement with any Person providing for the leasing by any Group Member
of real or personal property that has been or is to be sold or transferred by
such Group Member to such Person or to any other Person to whom funds have been
or are to be advanced by such Person on the security of such property or rental
obligations of such Group Member, except for Permitted Sale and Leaseback
Transactions in an amount not to exceed the amount set forth in the Special
Transactions Limit.

7.12 Swap Agreements.  Enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Borrower or any Subsidiary
has actual exposure (other than those in respect of Capital Stock) and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Borrower or any Subsidiary.

7.13 Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of any Group Member to
create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, to secure its obligations
under the Credit Documents to which it is a party other than (a) this Agreement
and the other Credit Documents, (b) any agreements governing any purchase money
Liens or Capital Lease Obligations otherwise permitted hereby (in which case,
any prohibition or limitation shall only be effective against the assets
financed thereby), (c) any agreement relating to Indebtedness permitted by
Section 7.2(g) or (h) to the extent such prohibition or limitation relates to
the Orbital Receivables or Vendor Financing Receivables and related assets which
are the subject thereof or the assets financed thereby, (d) any agreements
relating to Indebtedness permitted by Section 7.2(j), and any agreements
relating to assets that are the subject of Liens permitted by Section 7.3(f) or
(j), (e) any shareholders’ or like agreements in existence on the date hereof or
entered into by any Group Member in connection with any investment otherwise
permitted hereby, and (f) any agreements relating to Indebtedness permitted by
Section 7.2(k) with respect to property that is the subject of Liens permitted
by Section 7.3(t).

7.14 Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Subsidiary of the Borrower to (a) make Restricted Payments in respect of any
Capital Stock of such Subsidiary held by, or pay any Indebtedness owed to, the
Borrower or any other Subsidiary of the Borrower, (b) make loans or advances to,
or other Investments in, the Borrower or any other Subsidiary of the Borrower or
(c) transfer any of its assets to the Borrower or any other Subsidiary of the
Borrower, except for such encumbrances or restrictions existing under or by
reason of (i) any restrictions existing under the Credit Documents and (ii) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with the Disposition of all or substantially
all of the Capital Stock or assets of such Subsidiary.

7.15 Lines of Business. Enter into any business, either directly or through any
Subsidiary, except for those businesses in which the Borrower and its
Subsidiaries are engaged on the date of this Agreement or that are reasonably
related thereto (for the avoidance of doubt, such businesses that are reasonably
related thereto shall include the provision of satellite services, Investments
in orbital slots and the Existing Satellite-Related Business).

7.16 Changes in Fiscal Periods. Permit the fiscal year of the Borrower to end on
a day other than December 31 or change the Borrower’s method of determining
fiscal quarters; provided that the Borrower, at its election, may make one such
change to its fiscal period before the Revolving Termination Date.

              SECTION 8.      EVENTS OF DEFAULT       8.1    
Events of Default If any of the following events shall occur and be continuing:
           
 

(a) the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Credit Documents, within five days
after any such interest or other amount becomes due in accordance with the terms
hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any Credit Documents or that is contained in any certificate, document or
financial or other statement furnished by it at any time under or in connection
with this Agreement or any such other Credit Documents shall prove to have been
inaccurate in any material respect on or as of the date made or deemed made; or

(c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to the
Borrower only), Section 6.7(a) or Section 7.1, 7.4, 7.5, 7.7, 7.9, 7.11, 7.13,
7.14 or 7.15 of this Agreement; or

(d) (i) any Loan Party shall default in the observance or performance of any
agreement contained in Section 7.2, 7.3, 7.6, 7.8, 7.10, 7.12 and such default
shall continue unremedied for a period of five days; or

(ii) any Loan Party shall default in the observance or performance of any
agreement contained in Section 6.1(a) or (b) and such default shall continue
unremedied for a period of 15 days; or

(e) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any Credit Documents (other than as
provided in paragraphs (a) through (d) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Borrower from
the Administrative Agent or the Required Lenders; or

(f) any Loan Party shall (i) default in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation, but excluding the Loans)
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; or (ii) default in making any payment
of any interest on any such Indebtedness beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness was
created; or (iii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (f) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (f) shall have occurred and be
continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $25,000,000; or

(g) (i) any of Holdings, the Borrower or any Material Subsidiary shall commence
any case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or any
of Holdings, the Borrower or any Material Subsidiary shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any of Holdings, the Borrower or any Material Subsidiary any case,
proceeding or other action of a nature referred to in clause (i) above that
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed or undischarged for a period of 60 days;
or (iii) there shall be commenced against any of Holdings, the Borrower or any
Material Subsidiary any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any of Holdings,
the Borrower or any Material Subsidiary shall take any action in furtherance of,
or indicating its consent to, approval of, or acquiescence in, any of the acts
set forth in clause (i), (ii), or (iii) above; or (v) any of Holdings, the
Borrower or any Material Subsidiary shall generally not, or shall be unable to,
or shall admit in writing its inability to, pay its debts as they become due; or

(h) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
failure to satisfy the “minimum funding standards” (within the meaning of
Section 412 of the Code or Section 302 of ERISA), whether or not waived, shall
exist with respect to any Single Employer Plan or any Lien in favor of the PBGC
or a Single Employer Plan shall arise on the assets of any Group Member or any
Commonly Controlled Entity, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, (iv) any
Single Employer Plan shall terminate for purposes of Title IV of ERISA, (v) any
Group Member or any Commonly Controlled Entity shall, or in the reasonable
opinion of the Required Lenders is likely to, incur any liability in connection
with a withdrawal from, or the Insolvency or Reorganization of, a Multiemployer
Plan or (vi) any other event or condition shall occur or exist with respect to a
Plan; and in each case in clauses (i) through (vi) above, such event or
condition, together with all other such events or conditions, if any, would have
a Material Adverse Effect; or

(i) any Group Member or Holdings shall violate, as determined by the United
States government, any of the following United States export control laws and
regulations: (i) regulations of the United States Treasury Department’s Office
of Foreign Assets Control (31 C.F.R., Subtitle B, Chapter V, as amended),
(ii) the Arms Export Control Act (22 C.F.R., Chapter 39, as amended),
(iii) International Traffic in Arms Regulations (22 C.F.R., Subtitle M,
Chapter I, as amended) (iv) the Export Administration Act (50 U.S.C. App 2401 et
seq.) and (v) the United States Commerce Department’s Export Administration
Regulations (15 C.F.R. Part 730 et seq.); and in each case in clauses
(i) through (v) above, such event or condition, together with all other such
events or conditions, if any, would have a Material Adverse Effect; or

(j) one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate a liability (not paid or fully covered by insurance
as to which the relevant insurance company has acknowledged coverage) of
$25,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; or

(k) any of the Security Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party shall so assert, or any Lien created by any
of the Security Documents in respect of property of a Loan Party or the Borrower
having a fair market value in excess of $10,000,000 shall cease to be
enforceable and of the same effect and priority purported to be created thereby;
or

(l) the guarantee of any Material Subsidiary contained in Section 2 of the
Guarantee and Collateral Agreement shall cease, for any reason, to be in full
force and effect or any Material Subsidiary shall so assert; or

(m) [Reserved]; or

(i) prior to the consummation of the IPO/Spin-off Transaction and any subsequent
sale(s) resulting in Loral ceasing to own, directly or indirectly, more than 50%
of the outstanding voting common stock of the Borrower, (A) any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), excluding Affiliates of
MHR Fund Management LLC, shall become, or obtain rights (whether by means or
warrants, options or otherwise) to become, the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of
more than 50% of the outstanding voting common stock of Loral; (B) the board of
directors of Loral shall cease to consist of a majority of Continuing Directors;
or (C) other than pursuant to the IPO/Spin-off Transaction, Loral shall cease to
own and control, beneficially, directly or indirectly, at least 50% of each
class of outstanding Capital Stock of the Borrower free and clear of all Liens;
or

(ii) if the transactions contemplated with respect to Holdings under clause
(b) or clause (c) of the definition of IPO/Spin-off Transaction shall have been
consummated, (A) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act), excluding Loral and Affiliates of
MHR Fund Management LLC, shall become, or obtain rights (whether by means or
warrants, options or otherwise) to become, the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of
more than 50% of the outstanding voting common stock of Holdings; (B) the board
of directors of Holdings shall cease to consist of a majority of Continuing
Directors; or (C) Holdings shall cease to own and control, beneficially,
directly or indirectly, 100% of each class of outstanding Capital Stock of the
Borrower free and clear of all Liens, or

(iii) if the transactions contemplated with respect to the Borrower under clause
(a) or clause (c) of the definition of IPO/Spin-off Transaction shall have been
consummated, (A) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act), excluding Loral and Affiliates of
MHR Fund Management LLC, shall become, or obtain rights (whether by means or
warrants, options or otherwise) to become, the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of
more than 50% of the outstanding voting common stock of the Borrower; or (B) the
board of directors of the Borrower shall cease to consist of a majority of
Continuing Directors;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (g) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Credit Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) shall immediately become due and
payable, and (B) if such event is any other Event of Default, either or both of
the following actions may be taken: (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Revolving Commitments to be terminated forthwith, whereupon the Revolving
Commitments shall immediately terminate; and (ii) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Credit Documents (including all amounts of
L/C Obligations, whether or not the beneficiaries of the then outstanding
Letters of Credit shall have presented the documents required thereunder) to be
due and payable forthwith, whereupon the same shall immediately become due and
payable. With respect to all Letters of Credit with respect to which presentment
for honor shall not have occurred at the time of an acceleration pursuant to
this paragraph, the Borrower shall at such time deposit in a cash collateral
account opened by the Administrative Agent an amount equal to the aggregate then
undrawn and unexpired amount of such Letters of Credit. Amounts held in such
cash collateral account shall be applied by the Administrative Agent to the
payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after all such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay other obligations of the Borrower
hereunder and under the other Credit Documents. After all such Letters of Credit
shall have expired or been fully drawn upon, all Reimbursement Obligations shall
have been satisfied and all other obligations of the Borrower hereunder and
under the other Credit Documents shall have been paid in full, the balance, if
any, in such cash collateral account shall be returned to the Borrower (or such
other Person as may be lawfully entitled thereto). Except as expressly provided
above in this Section, presentment, demand, protest and all other notices of any
kind are hereby expressly waived by the Borrower.

Notwithstanding anything to the contrary contained herein, all references to
“Holdings” contained in Section 8.1(g) and Section 8.1(i) shall no longer be
effective and shall be disregarded after consummation of the transactions
contemplated by clause (a) or (c) of the definition of IPO/Spin-off Transaction.

8.2 Borrower’s Right to Cure. If the Borrower fails to comply with the covenant
set forth in Section 7.1(a), the Borrower shall have the right to reduce
Indebtedness with the proceeds of any equity contributions or issuance received
by the Borrower from any Person owning 15% or more of the outstanding voting
common stock of the Borrower after the end of any fiscal quarter and not more
than 10 days after the date of required delivery of financial statements for
such fiscal quarter (any such equity contribution for this purpose, a “Specified
Equity Contribution”), solely for the purpose of measuring the covenant set
forth in Section 7.1(a), and, if the Borrower shall be in pro forma compliance
with such covenant after such recalculation, the applicable breach or default of
such covenant that had occurred shall be deemed cured for purposes of this
Agreement; provided that (i) in each four-fiscal-quarter period there shall be
no more than one fiscal quarter in which Specified Equity Contributions are
made, (ii) the amount of any Specified Equity Contribution shall be no greater
than the amount required to cause the Borrower to be in compliance with such
financial covenant and (iii) any Specified Equity Contribution shall be
disregarded in determining any other entitlement, covenant or basket.

SECTION 9.    THE AGENTS

9.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Credit Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Credit Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Credit
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Credit Documents or
otherwise exist against the Administrative Agent.

9.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Credit Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.

9.3 Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, advisors, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Credit Documents (except to the extent that any of the foregoing are found
by a final and nonappealable decision of a court of competent jurisdiction to
have resulted from its or such Person’s own gross negligence, intentional breach
or willful misconduct) or (ii) responsible in any manner to any of the Lenders
for any recitals, statements, representations or warranties made by any Loan
Party or any officer thereof contained in this Agreement or any other Credit
Documents or in any certificate, report, statement or other document referred to
or provided for in, or received by the Agents under or in connection with, this
Agreement or any other Credit Documents or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Credit Documents or for any failure of any Loan Party a party thereto
to perform its obligations hereunder or thereunder. The Agents shall not be
under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Credit Documents, or to inspect the properties,
books or records of any Loan Party.

9.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy or email
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Credit
Documents unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Credit Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.

9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly acknowledges
that neither the Agents nor any of their respective officers, directors,
employees, agents, advisors, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Credit Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates.

9.7 Indemnification. The Lenders agree to indemnify each Agent and its officers,
directors, employees, affiliates, agents, advisors and controlling persons
(each, an “Agent Indemnitee”) (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), ratably according to
their respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with such Aggregate Exposure
Percentages immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent Indemnitee in any way relating to or arising out of,
the Commitments, this Agreement, any of the other Credit Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
Indemnitee under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s gross negligence, intentional breach or willful misconduct. The
agreements in this Section shall survive the payment of the Loans and all other
amounts payable hereunder.

9.8 Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Credit Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

9.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Credit Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 8.1(a),
Section 8.1(f) or Section 8.1(g) with respect to the Borrower shall have
occurred and be continuing) be subject to approval by the Borrower (which
approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 and of
Section 10.5 shall continue to inure to its benefit.

9.10 Documentation Agent and Syndication Agent. Neither the Documentation Agent
nor the Syndication Agent shall have any duties or responsibilities hereunder in
its capacity as such.

SECTION 10.    MISCELLANEOUS

10.1 Amendments and Waivers. Neither this Agreement, any other Credit Documents,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. The Required Lenders and
each Loan Party party to the relevant Credit Documents may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Credit Documents may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Credit
Documents for the purpose of adding any provisions to this Agreement or the
other Credit Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Credit Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, reduce the stated rate of any
interest or fee payable hereunder (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Required Lenders) and (y) that any
amendment or modification of defined terms used in the financial covenants in
this Agreement shall not constitute a reduction in the rate of interest or fees
for purposes of this clause (i)) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Revolving Commitment, in each case without the written consent of each Lender
directly affected thereby; provided that in the event of increases to the Total
Revolving Commitment pursuant to Section 2.20, only the consent of the Lenders
committing to such increase shall be required; (ii) eliminate or reduce the
voting rights of any Lender under this Section 10.1 without the written consent
of such Lender; (iii) reduce any percentage specified in the definition of
Required Lenders, consent to the assignment or transfer by the Borrower of any
of its rights and obligations under this Agreement and the other Credit
Documents, release all or substantially all of the Collateral or release all or
substantially all of the Guarantors from their obligations under the Guarantee
and Collateral Agreement, in each case without the written consent of all
Lenders; (iv) amend, modify or waive any provision of Section 9 or any other
provision of any Credit Documents that affects the Administrative Agent without
the written consent of the Administrative Agent; (v) amend, modify or waive any
provision of Section 2.3 or 2.4 without the written consent of the Swingline
Lender; (vi) amend, modify or waive any provision of Section 3 without the
written consent of the Issuing Lender; (vii) amend, modify or waive Section 2.14
without the consent of all Lenders; or (viii) amend, modify or waive
Section 2.21 without the consent of all Lenders. Any such waiver and any such
amendment, supplement or modification shall apply equally to each of the Lenders
and shall be binding upon the Loan Parties, the Lenders, the Administrative
Agent and all future holders of the Loans. In the case of any waiver, the Loan
Parties, the Lenders and the Administrative Agent shall be restored to their
former position and rights hereunder and under the other Credit Documents, and
any Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Credit Documents
with the Revolving Extensions of Credit and the accrued interest and fees in
respect thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.

10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Borrower and the Administrative Agent,
and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:

      Borrower:  
Space Systems/Loral, Inc.
3825 Fabian Way
Palo Alto, CA 94303
   
Attention: Ron Haley
Tel: (650) 852-7205
Fax: (650) 852-6417
with a copy to:  
Loral Space & Communications Inc.
600 Third Avenue
New York, NY 10016
   
Attention: Richard Mastoloni, Senior Vice President and
Treasurer
Tel: (212) 338-5605
Fax: (212) 867-9167
Administrative Agent:  
JPMorgan Chase Bank, N.A.
383 Madison Avenue, Floor 24
New York, New York 10179
Attention: Goh Siew Tan
Telecopy: (212) 270-5127
Telephone: (212) 622-4575
with a copy to:  
JPMorgan Chase Bank, N.A.
Agent Bank Services Group
1111 Fannin St., Floor 10
Houston, Texas 77002
Attention: Omar Jones
Telecopy: (713) 750-7912
Telephone: (713) 750-2938

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Credit Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Credit Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5 Payment of Expenses and Taxes. The Borrower agrees (a) to pay or reimburse
the Administrative Agent for its reasonable costs and expenses incurred in
connection with the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Credit
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable and documented fees and disbursements of
counsel to the Administrative Agent and filing and recording fees and expenses,
with statements with respect to the foregoing to be submitted to the Borrower
prior to the Closing Date (in the case of amounts to be paid on the Closing
Date) and from time to time thereafter on a quarterly basis or such other
periodic basis as the Administrative Agent shall deem appropriate, (b) to pay or
reimburse each Lender and the Administrative Agent for its reasonable costs and
expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Credit Documents and any such other
documents, including the documented fees and disbursements of counsel (including
the allocated fees and expenses of in-house counsel to the extent such counsel
performs services that would otherwise be performed by outside counsel) to each
Lender and of counsel to the Administrative Agent, (c) to pay, indemnify, and
hold each Lender and the Administrative Agent harmless from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other taxes (other than
taxes excluded from the definition of “Non-Excluded Taxes” in Section 2.16(a)),
if any, that may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the other
Credit Documents and any such other documents, and (d) to pay, indemnify, and
hold each Lender and the Administrative Agent and their respective officers,
directors, employees, affiliates, agents, advisors and controlling persons
(each, an “Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to or
arising out of defending, prosecuting or complying with any proceeding, action
or investigation arising out of or relating to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Credit
Documents and any such other documents, including any of the foregoing relating
to the use of proceeds of the Loans or the violation of, noncompliance with or
liability under, any Environmental Law applicable to the operations of any Group
Member or any of the Properties and the reasonable fees and expenses of legal
counsel in connection with claims, actions or proceedings by any Indemnitee
against any Loan Party under any Credit Documents (all the foregoing in this
clause (d), collectively, the “Indemnified Liabilities”), provided, that the
Borrower shall have no obligation hereunder to any Indemnitee with respect to
Indemnified Liabilities to the extent such Indemnified Liabilities are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from the gross negligence, intentional breach or willful misconduct of
such Indemnitee. Without limiting the foregoing, and to the extent permitted by
applicable law, the Borrower agrees not to assert and to cause its Subsidiaries
not to assert, and hereby waives and agrees to cause its Subsidiaries to waive,
all rights for contribution or any other rights of recovery with respect to all
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature, under or related to Environmental Laws,
that any of them might have by statute or otherwise against any Indemnitee. All
amounts due under this Section 10.5 shall be payable not later than 10 days
after written demand therefor. Statements payable by the Borrower pursuant to
this Section 10.5 shall be submitted to Richard Mastoloni (Telephone No. (212)
338-5605) (Telecopy No. (212) 867-9167), at the address of Loral set forth in
Section 10.2, or to such other Person or address as may be hereafter designated
by the Borrower in a written notice to the Administrative Agent. The agreements
in this Section 10.5 shall survive repayment of the Loans and all other amounts
payable hereunder.

10.6 Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any affiliate of the Issuing Lender that issues any Letter of Credit), except
that (i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent of the Borrower (such consent not to be unreasonably withheld or
delayed), provided that no consent of the Borrower shall be required for an
assignment to a Lender, an affiliate of a Lender, an Approved Fund (as defined
below) or, if an Event of Default under Section 8.1(a), (f) or (g) has occurred
and is continuing, any other Person other than a Competing Person, and provided,
further, that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received written
notice thereof.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under the Revolving Facility, the amount
of the Commitments or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, provided that (1) no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its affiliates or
Approved Funds, if any;

(B) (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and

(D) the Assignee, if it shall be Holdings or its affiliates, shall have no
voting rights as a Lender (it being understood that its Revolving Commitment or
Revolving Extensions of Credit shall be disregarded in determining Required
Lenders).

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 10.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, and the Borrower, the Administrative Agent, the
Issuing Lender and the Lenders shall treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender at any reasonable time
and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 10.1 and (2) directly
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of, and
subject to the limitations of, Sections 2.15, 2.16 and 2.17 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.7(b) as though it were a
Lender, provided such Participant shall be subject to Section 10.7(a) as though
it were a Lender. Each Lender that sells a participation, acting solely for this
purpose as an agent of the Borrower, shall maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Credit Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive, and such Lender, and to the extent
disclosed to them, each Loan Party and the Administrative Agent shall treat each
person whose name is recorded in the Participant Register pursuant to the terms
hereof as the owner of such participation for all purposes of this Agreement,
notwithstanding notice to the contrary.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. Any Participant that is a Non-U.S. Lender shall not be entitled
to the benefits of Section 2.16 unless such Participant complies with
Section 2.16(d).

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or central bank, and this Section shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or Assignee for such Lender
as a party hereto.

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

10.7 Adjustments; Set-off. (a) Except to the extent that this Agreement, any
other Credit Documents or a court order expressly provides for payments to be
allocated to a particular Lender or to the Lenders under the Revolving Facility,
if any Lender (a “Benefited Lender”) shall receive any payment of all or part of
the Obligations owing to it (other than in connection with an assignment made
pursuant to Section 10.6), or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 8.1(g), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of the Obligations owing to such other Lender, such Benefited Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefited Lender to share the excess payment or benefits
of such collateral ratably with each of the Lenders; provided, however, that if
all or any portion of such excess payment or benefits is thereafter recovered
from such Benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without notice to the Borrower, any such notice
being expressly waived by the Borrower to the extent permitted by applicable
law, upon any Obligations becoming due and payable by the Borrower (whether at
the stated maturity, by acceleration or otherwise), to apply to the payment of
such Obligations, by setoff or otherwise, any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender, any affiliate thereof or any of their respective branches
or agencies to or for the credit or the account of the Borrower. Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such application made by such Lender, provided that the failure to give such
notice shall not affect the validity of such application.

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or email transmission shall be effective as delivery of a manually
executed counterpart hereof. A set of the copies of this Agreement signed by all
the parties shall be lodged with the Borrower and the Administrative Agent.

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10 Integration. This Agreement and the other Credit Documents represent the
entire agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Credit Documents.

10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.12 Submission To Jurisdiction; Waivers. The Borrower, the Administrative
Agent and each Lender hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the courts of the State of New York,
the courts of the United States for the Southern District of New York, and
appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, as the
case may be at its address set forth in Section 10.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

10.13 Acknowledgements. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Credit Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Credit Documents, and the relationship
between Administrative Agent and Lenders, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c) no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

10.14 Releases of Guarantees and Liens. (a) Notwithstanding anything to the
contrary contained herein or in any other Credit Documents, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 10.1)
to take any action requested by the Borrower having the effect of releasing any
Collateral or guarantee obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Credit Documents or that
has been consented to in accordance with Section 10.1 or (ii) under the
circumstances described in paragraph (b) below.

(b) At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Credit Documents (other than obligations under or in
respect of Swap Agreements) shall have been paid in full, the Commitments have
been terminated and no Letter of Credit shall be outstanding that is not
back-stopped or cash collateralized to the satisfaction of the Administrative
Agent, the Collateral shall be released from the Liens created by the Security
Documents, and the Security Documents and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
each Loan Party under the Security Documents shall terminate, all without
delivery of any instrument or performance of any act by any Person.

10.15 Confidentiality. Each of the Administrative Agent and each Lender agrees
to keep confidential all non-public information provided to it by any Loan
Party, the Administrative Agent or any Lender pursuant to or in connection with
this Agreement; provided that nothing herein shall prevent the Administrative
Agent or any Lender from disclosing any such information (a) to the
Administrative Agent, any other Lender or any affiliate thereof, (b) subject to
an agreement to comply with the provisions of this Section, to any actual or
prospective Transferee or any direct or indirect counterparty to any Swap
Agreement (or any professional advisor to such counterparty), (c) to its
employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its affiliates, (d) upon the request or demand of
any Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed, (h) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, or (i) in connection with the exercise of any remedy
hereunder or under any other Credit Documents.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Credit Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Credit Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

10.16 WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

[Remainder of page left intentionally blank]IN WITNESS WHEREOF, the parties
hereto have caused this Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.

SPACE SYSTEMS/LORAL, INC.

By:            /s/ Richard Mastoloni             
Name: Richard Mastoloni
Title: Senior Vice President and
TreasurerJPMORGAN CHASE BANK, N.A., as


Administrative Agent and as a Lender

By:            /s/ Christophe Vohmann             
Name: Christophe Vohmann
Title: Executive Director


1

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender

By:             /s/ Ari Bruger       
Name: Ari Bruger
Title: Vice President
By:            /s/ Kevin Buddhdew       

Name: Kevin Buddhdew
Title: Associate

CREDIT SUISSE SECURITIES (USA) LLC, as

Documentation Agent

By:      /s/ Jonathan Singer       
Name: Jonathan Singer
Title: Director


2

ING BANK N.V., as Syndication Agent and as a Lender

By:            /s/ Oliver Petersen             
Name: Oliver Petersen
Title: Vice President


By:            /s/ Robert Wallin             
Name: Robert Wallin
Title: Managing Director


3

BANK OF AMERICA, N.A., as a Lender

By:            /s/ Jay D. Marquis       
Name: Jay D. Marquis
Title: Senior Vice President


4

CIBC INC., as a Lender

By:            /s/ Michael Gerwirtz             
Name: Michael Gerwirtz
Title: Agent


CIBC INC., as a Lender

By:            /s/ Eoin Roche             
Name: Eoin Roche
Title: Agent


5

MORGAN STANLEY SENIOR FUNDING, INC., as a Lender

By:            /s/ Sherrese Clarke             
Name: Sherrese Clarke
Title: Vice President


6

ROYAL BANK OF CANADA, as a Lender

By:             /s/ Scott Umbs       
Name: Scott Umbs
Title: Authorized Signatory


7